Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.684   Page 1 of 83
                                                                                   1


    1                       UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
    2                            SOUTHERN DIVISION

    3

    4    RANDY CLEARY,

    5                      Plaintiff,
         -v-                                                Case No. 17-cv-14158
    6
         CORELOGIC RENTAL PROPERTY
    7    SOLUTIONS, LLC,

    8                   Defendant.
         ___________________________/
    9

   10              PLAINTIFF'S MOTION TO COMPEL DOCUMENTS, ET AL

   11              BEFORE THE HONORABLE MAGISTRATE DAVID R. GRAND

   12             Detroit, Michigan, Monday, December 10th, 2018.

   13    APPEARANCES:

   14    FOR THE PLAINTIFF:            IAN B. LYNGKLIP
                                       SYLVIA BOLOS
   15                                  Lyngklip & Associates
                                       24500 Northwestern Highway
   16                                  Suite 206
                                       Southfield, MI 48075
   17
         FOR THE DEFENDANT:            JEFFREY S. KOPP
   18                                  Foley & Lardner
                                       500 Woodward Avenue
   19                                  Suite 2700
                                       Detroit, MI 48226
   20
         RECORDED BY:                  EDDREY BUTTS, Case Manager
   21

   22    TRANSCRIBED BY:               David B. Yarbrough, CSR, RMR, FCRR
                                       Official Court Reporter
   23                                  (313) 234-2619

   24
                    (Transcriber not present at live proceedings)
   25            (Transcript produced from digital voice recording)
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.685   Page 2 of 83
                                                                                      2


    1                                TABLE OF CONTENTS
                                                                               PAGE
    2
         WITNESSES:
    3
         NONE
    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14
                                          EXHIBITS
   15
         NONE
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.686   Page 3 of 83
                                                                                     3


    1              Detroit, Michigan.

    2              Monday, December 10th, 2018.

    3              At or about 10:12 a.m.

    4                                 --     ---       --

    5                THE CLERK OF THE COURT:       All rise.    United States

    6    District Court for the Eastern District of Michigan is now in

    7    session, the Honorable David R. Grand presiding.             You may be

    8    seated.    The Court calls case number 17-14158, Cleary versus

    9    CoreLogic.

   10               MR. LYNGKLIP:     Your Honor, Ian Lyngklip and Sylvia

   11    Bolos on behalf of the plaintiff, Randy Cleary.

   12               THE COURT:     Good morning.

   13               MR. KOPP:    Good morning, your Honor.          Jeff Kopp on

   14    behalf of CoreLogic.

   15               THE COURT:     All right, thank you.       Good morning.       All

   16    right, so the Court has before it a number of motions that were

   17    set for hearing today.       The two motions to compel, the motion

   18    to exclude undisclosed witnesses and then there was a motion

   19    just filed the other day which I've reviewed regarding the

   20    protective order and whether the defense has waived its rights

   21    to object to the confidentiality, confidentiality challenges by

   22    the plaintiff so let's start with the ones that are actually

   23    before the Court starting with the motions to compel although I

   24    intend to also take up that motion that was filed at least to

   25    address it I should say.       Go ahead.
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.687   Page 4 of 83
                                                                                     4


    1                MR. LYNGKLIP:    Good morning, your Honor.         Umm, I know

    2    your Honor's ready.      I've never been here and not have you be

    3    ready for the motions.       I'm not going to go back over what's

    4    already in the briefing.       I think that the high-level view is

    5    this, our interrogatories production requests were tendered

    6    July 6th.     We don't have any answers to interrogatories that

    7    are not objected to.      We don't even have a signature on any

    8    interrogatories.      Everything that we have asked of this

    9    corporation has been deemed objectionable including things like

   10    identify the manager responsible for compliance with 15 U.S.C.

   11    1681(p)(b).     It's the only claim in this case.          The compliance

   12    manager's off limits.       The witnesses who have knowledge; not

   13    relevant.     The, for purposes of production, their policies,

   14    procedures and practices for assembling reports which is the

   15    elements of the claim; not relevant.          Every single brief that

   16    we've got in front of the Court right now claims that the

   17    policies, procedures and practices to assemble these reports,

   18    to match the data from whatever source was there to Mr. Cleary

   19    not deemed relevant by this, by this defendant and so we find

   20    ourselves in this situation where the disclosures where we

   21    would expect to see support, documentary support and witness

   22    support for policies, procedures and practices that are

   23    reasonably assured to, to comply with the statute, to assure

   24    maximum possible accuracy and in support of the two defenses,

   25    the affirmative defenses, number three and number six which say
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.688   Page 5 of 83
                                                                                       5


    1    we followed procedures, there is no evidence disclosed.               There

    2    is no evidence disclosed in their mandatory disclosures.

    3    There's no witness identified.        When we ask about identifying

    4    these materials and these witnesses in the interrogatories, the

    5    answer is not relevant and when we ask for production, the

    6    answer is not relevant.

    7               THE COURT:     So I understand that and I understand

    8    your frustration and I understand that they are two different

    9    issues.    The one is or is not relevant and kind of what the

   10    merits are and I understand what the plaintiff's objection to

   11    what the defense has done and I'll address that.

   12               MR. LYNGKLIP:     Sure.

   13               THE COURT:     But I'm also trying to just understand

   14    for myself kind of what happened here and what, what they

   15    allegedly did wrong because as I understand it, the -- your

   16    client is not the person who was convicted of these crimes or

   17    charged with these crimes.

   18               MR. LYNGKLIP:     Yes.

   19               THE COURT:     And somebody had taken on his identity

   20    including his Social Security number and, umm, my understanding

   21    is what defendants did was gather information from

   22    publicly-available sources and, and then just turn around and

   23    report it so --

   24               MR. LYNGKLIP:     Yeah.

   25               THE COURT:     -- so what could they have done
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.689   Page 6 of 83
                                                                                          6


    1    differently and what, what did they do that is unlawful?

    2               MR. LYNGKLIP:     I and that's a great question 'cause

    3    obviously that's the core of what the proofs are going to be

    4    here and why it's necessary that we're here today.              So, sadly

    5    we had a late production from the defendants on Friday.               We

    6    were attempting to printout several of these documents and for

    7    technical reasons we were not able to get through that

    8    printing, but there's one document and it is available to the

    9    Court on the web.      Did you bring a copy?

   10               MS. BOLOS:     I didn't, but we can e-mail it right

   11    away, your Honor.

   12               MR. LYNGKLIP:     To Mr. Butts, but let me give you a

   13    description.     So the standard for conduct under the statute

   14    following reasonable procedures to assure the maximum possible

   15    accuracy requires that the defendants only use reliable sources

   16    of information when they are assembling reports and then they

   17    have to implement processes to properly match that data to the

   18    right people so you might imagine a case for, for a person

   19    named David Smith.      We actually had a person named David Smith

   20    in a case in this court.       Lots and lots of David Smiths, so the

   21    defendant not only has to go to a reliable source of data, but

   22    then they have to be able to track that data to the appropriate

   23    person.    So because there are lots of David Smiths, they have

   24    to process to make sure they get the right David Smith's data

   25    with the right file, okay?       So that's a two-step process.             The
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.690   Page 7 of 83
                                                                                   7


    1    first is the source of the data, the second is the matching

    2    characteristics, all right, and those are all procedures,

    3    policies and practices that every single credit reporting

    4    agency maintains.      We've filed dozens, perhaps hundreds of

    5    cases in this court and this is always the same issue when we

    6    come to matching problems and identity theft problems.

    7               So to answer your question directly, the source of

    8    the data that they selected was a mystery to us and it's not

    9    answered in this, in their interrogatory responses or in their

   10    production.     At the initial meetings of counsel and throughout

   11    the meet and confer process, defendant continued to maintain to

   12    us that this data was given to CoreLogic by the Michigan court

   13    system.    Now ostensibly you might think okay, perfectly

   14    reliable source.      Not necessarily so, but that was what they

   15    maintained throughout and you started pushing back on that --

   16               THE COURT:     Maintained by what evidence?

   17               MR. LYNGKLIP:     I'm sorry?

   18               THE COURT:     What evidence was proffered to support

   19    that that's where they got the information from?

   20               MR. LYNGKLIP:     None, that is my point.        So they

   21    wouldn't give us the evidence so what we did was we started

   22    cutting subpoenas to the Wayne County Circuit Court, to the

   23    courts all around the country that are reflected in the reports

   24    that they issue about Mr. Cleary so they say that he got

   25    convicted in Wayne County so we issue a subpoena in Wayne
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.691   Page 8 of 83
                                                                                        8


    1    County.

    2               MS. BOLOS:     Auglaize County.

    3               MR. LYNGKLIP:     They said Auglaize County, Ohio.             We

    4    issued subpoenas that Auglaize County, Ohio, say show us where

    5    you gave this data and as we started going through this and

    6    noticing these deps, they backtracked on us and say you know

    7    what, we didn't get it from the Court and this is just meet and

    8    confers.     They then say that it was given to them by the

    9    Department of Corrections.

   10               THE COURT:     What do you mean given to them?          I mean,

   11    nothing --

   12               MR. LYNGKLIP:     The answer is I don't know.          That's,

   13    it's an easy answer.      We are just finding --

   14               THE COURT:     No, I know that's kind of why we're here,

   15    but I'm just trying to get an understanding of what actually is

   16    alleged even to have happened in terms of this case.

   17               MR. LYNGKLIP:     Well, what's alleged to have happened,

   18    our allegation is that it's not him and that it followed

   19    improper procedures and if you will just bear with me a moment,

   20    I will answer your question directly, I promise.

   21               So we cut a subpoena to the Department of Corrections

   22    and we took their deposition and the answer is no, they did not

   23    give the data to CoreLogic.        So we finally got production last

   24    after we filed this motion of some internal documents that bear

   25    a brand that, and the brand is OTIS, O-T-I-S and what that
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.692   Page 9 of 83
                                                                                      9


    1    stands for is the Offender --

    2               THE COURT:     I'm familiar with it.

    3               MR. LYNGKLIP:     Okay, so and just so I can make it for

    4    the record if you don't mind, I apologize, the Offender

    5    Tracking Information System which is a system maintained by the

    6    Department of Corrections for the state of Michigan.               So we

    7    took their deposition, asked if they gave the data to

    8    CoreLogic.    The answer is no, so that --

    9               THE COURT:     When you say gave it to, OTIS is a

   10    publicly-accessible website so they don't need to when you say

   11    give it to, that's what I'm trying to understand.              Is there an

   12    allegation that somebody else, some third party affirmatively

   13    transmitted information or just that the defendants went on the

   14    website and accessed it themselves?

   15               MR. LYNGKLIP:     Those are two separate processes, both

   16    of which are used by records vendors like CoreLogic and so when

   17    an attorney says to me they gave it to us, it means some --

   18    they have an agreement with some data provider to actually

   19    package up a batch of data and transmit that batch of data to

   20    CoreLogic.    That's what that meant to me.         We, we tried to

   21    understand and get the evidence of this which is why we took

   22    the deposition.     The answer that we got from OTIS was no, they

   23    did not affirmatively provide the data to CoreLogic, they did

   24    exactly as you said which is that they make that data available

   25    on the public facing website which means that CoreLogic if they
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.693   Page 10 of 83
                                                                                    10


    1     are getting, getting their data from OTIS, it means that they

    2     are doing what is colloquially known in the technology industry

    3     as scraping data.     They have a bot that's going out and running

    4     searches, blank searches across this database and pulling down

    5     what data comes to them and then parsing that data and feeding

    6     it into their own database.       That is not obtaining information

    7     from a reliable source.      That is them scraping data and the

    8     problem with this now that we are starting to actually get to

    9     this, not with any assistance from CoreLogic mind you, the

   10     documents that I, I was referring to that we can e-mail to Mr.

   11     Butts are there are two disclosures on the OTIS system.               If you

   12     go log on the OTIS system right now, in order to gain access to

   13     that system, you must agree as a term of use that you

   14     understand that the information is, A, not reliable and B,

   15     should never be used for credit reporting purposes which is

   16     what we're talking about.       So there's a warning on these

   17     systems that the information is not reliable and the reason the

   18     information is not reliable is that the OTIS system, the names

   19     and the personal identification information is fed in directly

   20     from the captioned information from the Michigan court system

   21     which means if a person in Detroit who's been convicted of five

   22     or six felonies and doesn't want to be recidivized,

   23     habitualized and thrown away because they've got three strikes

   24     and they're out.     They throw their wallet in the garbage and

   25     they say my name is Joe Jones, whatever the name is.              That name
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.694   Page 11 of 83
                                                                                    11


    1     follows them throughout the system entirely and the captions of

    2     the Court documents are not necessarily an accurate reflection

    3     of the identity.     It's a well-known problem for both OTIS, for

    4     the offender tracking system, for the Michigan court system,

    5     for the federal, umm, information system, the NCIS database.

    6     Everybody knows that the captioning facing documents of these

    7     records are in and of themselves not always reliable and even

    8     all the more so for the offender tracking system which is why

    9     it is a term of use.

   10                 So to answer your question directly, what did they do

   11     wrong?    Now that we know or we think we know where they got

   12     this data from, the answer is they relied on an unreliable data

   13     source.    They took data that they knew was not likely to be

   14     accurate, they incorporated it into a database which requires

   15     that they have procedures and follow procedures to assure

   16     maximum possible accuracy.       Taking data from a database like

   17     that which is riddled with facially wrong information without

   18     verifying which is exactly what is required under the terms of

   19     use.     It has to be verified with the ICHAT system which is the

   20     Michigan State Police's system, has to be verified through

   21     there before it's relied on.       They don't do that and how do we

   22     know we don't do that?      'Cause we went and took ICHAT's

   23     deposition as well and they do not verify and get data from

   24     ICHAT.    So when would look at ICHAT and we went to ICHAT and

   25     asked them to run Mr. Cleary back through ICHAT, the answer is
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.695   Page 12 of 83
                                                                                      12


    1     Mr. Cleary has no criminal history and all that would have

    2     taken for CoreLogic to do is to follow the terms of use which

    3     they apparently must have agreed to.          We don't know how they

    4     technologically got it or whether they had people sitting there

    5     data processing or whether they had a bot running.             That's

    6     information that we're trying to get out of this discovery

    7     production here of the interrogatories.          That's the first part

    8     of it.

    9                The second part of it is that all of the convictions

   10     that are in the OTIS system and mind you OTIS does not, is not

   11     a permanent record, it only follows offenders who have been in

   12     the correctional system within the preceding three years.                 So a

   13     prisoner who's been released three years ago is no longer in

   14     that system.    A prisoner who was sentenced to do county jail

   15     time, not in that system.       Only if they come into the

   16     Department of Corrections which means prisons, felonies and

   17     only for three years.      Anyway, if you look that data, the

   18     underlying data at least that we saw that was available, the

   19     names that are associated with that are not Randy Cleary.

   20     They're all associated with a person named Randy Reeds

   21     (phonetic) which is the name that the identity thief assumed.

   22     Mr. Cleary, I can't remember what year, but some time around

   23     the 2000s, Mr. Cleary literally changed his name to avoid this

   24     problem.    The identity thief didn't know it so he kept using

   25     the old name Randy Reeds.       So the question is to that second
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.696   Page 13 of 83
                                                                                     13


    1     prong of that test that I was telling you about before, first

    2     prong is reliable source of data.        Second one is proper

    3     matching algorithms to make sure that the data matches.               So if

    4     you look at the data for this identity thief whose true name is

    5     Benny Parker, none of the data that he gave the police for any

    6     of the convictions that are in the OTIS system actually match

    7     Randy Cleary because Randy Cleary changed his name and he

    8     didn't know that.

    9                So the question is how is it that these people and

   10     meaning CoreLogic, how is it that CoreLogic is following

   11     reasonable procedures to assure the maximum possible accuracy

   12     when they're relying on a database which is facially inaccurate

   13     and they match somebody who doesn't have all the same personal

   14     identifiers and if you see that the names don't match, umm, if

   15     you and I were to sit down with to sets of records and look at

   16     two sets of records where one record says Randy Cleary and the

   17     other says Randy Reeds, we would look at that and we would say

   18     ah, there's a discrepancy there, that's notice to me I need to

   19     do more research and figure out whether the same.             That's not

   20     what with we see CoreLogic doing.        What we see them doing is

   21     basically disregarding the differences, completely throwing

   22     them away and only looking for the matching algorithms and

   23     saying good enough, on the report it goes.           That's what they

   24     did wrong.

   25                THE COURT:    Okay.   That was a good, long answer, but
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.697   Page 14 of 83
                                                                                       14


    1     I appreciate in it.      That's a compliment.       I appreciate that.

    2                MR. LYNGKLIP:     I just trying to -- I know that we

    3     haven't seen you on these cases, but did that answer your

    4     question directly?

    5                THE COURT:    Yes, no, I really appreciate that as I

    6     said.   So that does give me some better insight into a lot of

    7     what you're asking for which seems frankly relevant to those

    8     points, but why do you need things like past and present

    9     contracts between CoreLogic and its furnishers of public record

   10     information if we know, if you know right now that the way they

   11     claim to have gotten this was through the process you just

   12     described --

   13                MR. LYNGKLIP:     Yep.

   14                THE COURT:    -- why do you need things like their past

   15     and present contracts with other furnishers of public record?

   16     I mean, I don't even know --

   17                MR. LYNGKLIP:     Yeah, that's great question and okay,

   18     so let me go back so that you understand what that is actually

   19     requesting of them.      So in the credit reporting, umm, under the

   20     statute, there are three different kinds of parties who are

   21     regulated by the statute.       There's the credit reporting

   22     agencies, in this case CoreLogic.        There are data users.            Data

   23     users are people like the people who receive the report, the

   24     landlords that turned Mr. Cleary down for a tenancy and then

   25     there is data furnishers.       Data furnishers are people who
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.698   Page 15 of 83
                                                                                    15


    1     voluntarily agree to provide data or as in the word that you

    2     used, give data to CoreLogic.        There's an ongoing relationship

    3     and they are regulated under the statute.           Now if for instance

    4     the Department of Corrections had agreed to provide data to

    5     CoreLogic, then they would be a data furnisher for purposes of

    6     the statute and in that instance there would be notice to all

    7     those data furnishers of the -- there's mandatory statutory

    8     requirements of a notice that goes to them about providing

    9     accurate data and part of the procedures that the CFPD and the

   10     Federal Trade Commission have promulgated say when you board or

   11     sign up new furnisher, you have to make sure that they're

   12     giving you good data and that they know that they're giving

   13     good data and that is why it is so absolutely critical that we

   14     find out whether or not there's a relationship as counsel for

   15     CoreLogic claimed to us, that there's a relationship between

   16     OTIS and the Department of Corrections so --

   17                THE COURT:    So that's fine, but that doesn't get to

   18     why you're asking for all with -- it says all present and past

   19     contracts --

   20                MR. LYNGKLIP:     In which production request, your

   21     Honor?

   22                THE COURT:    It's number seven -- I'm sorry, eight,

   23     all present and past contracts between CoreLogic and its

   24     furnishers of public record information.

   25                MR. LYNGKLIP:     Yep.
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.699   Page 16 of 83
                                                                                    16


    1                THE COURT:    That could be, I'm assuming that could be

    2     hundreds of entities all throughout the country that have

    3     nothing to do with, with this, so --

    4                MR. LYNGKLIP:     That is absolutely correct your Honor

    5     and --

    6                THE COURT:    Why do you need all of that?

    7                MR. LYNGKLIP:     The answer is that is what we would

    8     call pattern and practice evidence.          So part of the claim here

    9     is, number one, that they are, umm, going out and

   10     affirmatively -- to compare the situation we have with what

   11     would normally be expected.       If there was a true data

   12     furnisher, those data furnisher contracts would notify those

   13     furnishers hey, your information has to be accurate, you've got

   14     to verify it before you send it to us, you have to warrant that

   15     it is true and accurate.       Compare that with what they do with

   16     the Department of Corrections and the answer is they do nothing

   17     to correct or verify this data that they may be getting on

   18     their own.    So that pattern and practice evidence would be

   19     relevant and I think you're assuming something that is, is

   20     again at issue for this very motion which is I don't know that

   21     they have any rec -- any furnisher contracts with any public

   22     entity.   In other words, I think and this is why I would love

   23     to see what we have asked for in the motion which is if they're

   24     claiming that this is unduly burdensome because we have perhaps

   25     asked them to produce reams and reams of furnisher contracts,
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.700   Page 17 of 83
                                                                                     17


    1     they haven't said that.      They may not have any furnisher

    2     contract with public records suppliers.          They may not have any

    3     furnisher contracts with any courts or correctional systems at

    4     all which would also in and of itself be a very fruitful topic

    5     of discussion between myself and their 30B6 representative when

    6     I sit down with him, why don't you actually buy this data?

    7     What do you have to do with this data if you're not getting it

    8     from furnishers?     So this is the kind of thing that we would

    9     expect to see in a declaration or an affidavit or a document

   10     submission by the, by CoreLogic saying hey, we have over 50,000

   11     data furnishers, do you really want that?           If they had said

   12     that to me, my answer would have been no, I don't need that.               I

   13     don't need 50,000 contracts.       That would be unreasonable to

   14     produce and I couldn't winnow through it, but that has been a

   15     black box.    We have gotten no information from CoreLogic or

   16     their counsel about what's actually at issue.             It may be that

   17     what's needed is all, all that's needed is a template document

   18     that they use and any standardized variations that they have

   19     perhaps and any ones that are applicable in this case.               I don't

   20     know what's, what they have because they haven't told us.

   21     Their answers give us none of this.          Certainly whatever is

   22     there, you know, their relationships with other data furnishers

   23     is relevant by comparison to the conduct that they've engaged

   24     in in this case.     What's reasonable under the circumstances and

   25     what is proportionate to the needs of the case, I don't know
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.701   Page 18 of 83
                                                                                    18


    1     because again we don't have that declaration of undue burden

    2     here in front of the Court and I think that's the one thing

    3     that we should absolutely get to.        That's, umm, if that's a

    4     sticking point for us.

    5                THE COURT:    All right.    And so would your comment be

    6     the same for number 10 which asks for any document identifying

    7     every source that you've used to acquire criminal or public

    8     information, record information from any court and like again

    9     that does strike me as potentially, umm, ex -- you know, that

   10     what would be responsive to that I would assume would be

   11     extremely voluminous and I guess I don't know, but --

   12                MR. LYNGKLIP:     That's exactly or point which is that

   13     I, you know, I, umm, yeah, defendant obtain relevant info --

   14     umm, yeah.    I would think that for purposes of this case, their

   15     response says and I'm going to quote from their response:

   16             "As noted above defendant obtained the

   17             information relevant to defendant's

   18             consumer report in question from the

   19             referenced courts."

   20                That's their response.      They say they got this

   21     information from the courts.       At minimum I would think that we

   22     would be entitled to those relationship documents as to the

   23     courts that they got this from, but I don't think given our

   24     subsequent conversations that those actually exist and I don't

   25     think there's any documents that exist for any other courts and
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.702   Page 19 of 83
                                                                                       19


    1     all I'm trying to do here really I think is to put the lie to

    2     what we've been told which is we're being told that they're

    3     getting this data from courts and that courts are affirmatively

    4     acting or operating as furnishers for purposes of the statute.

    5                THE COURT:    Why not ask them if in an interrogatory

    6     do you have contracts with --

    7                MR. LYNGKLIP:     Judge, the answer is I could do it

    8     with an interrogatory, but if there aren't any contracts, their

    9     response to this would be the thing that I would normally

   10     respond which is there are no such documents that exist.                  That

   11     gives me something that's admissible and we can do that in a

   12     meet and confer, but they won't give us this information or

   13     somebody who's knowledgeable about what's going on.              So again,

   14     you know, umm --

   15                THE COURT:    All right.

   16                MR. LYNGKLIP:     -- at minimum I would think that the

   17     documents that they're referencing in relation to the courts

   18     for Mr. Cleary would be, umm, would be fair game and certainly

   19     appropriate to the needs of this case.

   20                THE COURT:    All right.    Anything else on this

   21     particular motion?

   22                MR. LYNGKLIP:     Umm, we're talking about the

   23     production?

   24                THE COURT:    Right.

   25                MR. LYNGKLIP:     Umm, I think that the only, the only
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.703   Page 20 of 83
                                                                                      20


    1     capstone that I would give you is this and this was in our

    2     reply brief.    The procedures that we need are all the

    3     procedures that they've got in relation to preparation of these

    4     reports.    We've received a supplemental production from the

    5     defendant, about 200 odd pages roughly of policy and procedural

    6     manuals relating to disputes.        That is not the preparation of

    7     the report, it is not at issue in this motion and the fact of

    8     the matter is that the policies, procedures and practices for

    9     assembling reports and vetting data sources like OTIS, whatever

   10     they are, whether they're going to be scraping them, I don't

   11     think that they get the option of cherry-picking the evidence

   12     that they want.     I see this, this motion is being, you know,

   13     two pronged; namely, they haven't produced them in their

   14     disclosures or identified them in their disclosures.              I don't

   15     think that they get the opportunity to withhold these documents

   16     from us and then produce documents or witnesses to support

   17     policies, procedures and practices that are relevant to this

   18     case.   If they want to talk about that, that's fine, we need to

   19     see that before hand and they don't get to cherry-pick which

   20     ones they get to produce and say oh, these ones are helpful for

   21     us about, umm, about our data sources.          We need to see

   22     everything and either we've got to see all those policies,

   23     procedures and practices or they've got to be barred from

   24     producing people, umm, producing documents and I think that

   25     certainly under the best evidence rule if they're going to talk
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18    PageID.704   Page 21 of 83
                                                                                      21


    1     about these, then, you know, they're going to have to produce

    2     these documents at trial.       They can't just have a witness come

    3     up and take the stand and say we have the best policies and we

    4     comply with everything.      Those have got to be in front of the

    5     trier of fact and I think that that is the most important thing

    6     that I get to you for this.       The only other question I would

    7     ask you is are you comfortable that we have provided enough

    8     authority in relation to things like financials and other cases

    9     and pattern and practice?       Do you have any questions for me

   10     about those because I know those are typically ones that are

   11     more difficult for the Court.

   12                THE COURT:    No, I don't have questions about that.             I

   13     more just had questions about, I mean, the fact that we have so

   14     many requests and I'm hoping to avoid needing to go through

   15     them and rule on them one by one by one and hoping to give you

   16     kind of a, a ruling that would apply that hopefully you could

   17     go through yourselves, but I don't know if that's going to be

   18     possible just in light of the, you know, the nature of how you

   19     you all have, you know, gotten to this point.              So let me just

   20     hear from the defense and then we'll see how we might be able

   21     to efficiently rule on the motions.           All right, go ahead.

   22                MR. KOPP:    Good morning.        So your Honor, you know,

   23     this case was a, is basically a rehash of the 2014 case that

   24     Mr. Cleary brought against, in the case of

   25     Cleary v. Daniel Haynes where he sued the Department of
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.705   Page 22 of 83
                                                                                      22


    1     Michigan Secretary of State, the Department of Corrections and

    2     others and in that case, you know, the Court ended up

    3     dismissing the case because, you know, Mr. Cleary was

    4     previously known as Randy Reeds and in that, umm, and so he had

    5     two other names before he was the current Randy Cleary.               The

    6     information that was reported by the records indicated that it

    7     was accurate information based on the conviction of Randy Reeds

    8     which was the plaintiff's name prior to him changing it with

    9     the same birthday.

   10                Now in this case, they've asked us for a plethora as

   11     you correctly pointed out of information that's not relevant to

   12     anything and I'll tell you why.        CoreLogic obtained the

   13     information that they reported to the housing, the housing

   14     company through OTIS.      We gave them the raw information that

   15     showed the information that was reported directly from the

   16     court records with the maximum accuracy of those records showed

   17     Randy Reeds being convicted in Ohio and in Michigan with the

   18     same birth date as the plaintiff and the fact that he never

   19     went and disputed that information, you know, to this date he's

   20     never filed an identity theft affidavit or anything like that.

   21     So what they're trying to obtain is all of the algorithms and

   22     the   other proprietary confidential information that's behind

   23     the scenes in how we, how CoreLogic gets the information from

   24     OTIS which isn't disputed, we've got the information which

   25     we've already provided to them and given them the information
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.706   Page 23 of 83
                                                                                     23


    1     that we've reported.      So if there is a violation of the Fair

    2     Credit Reporting Act, on its face there's a violation.               You

    3     don't have to go behind and obtain all the contracts with

    4     vendors or anyone else or, you know, the other categories of

    5     documents they're asking for, their financial information and

    6     all this other stuff that's really not relevant to the claim

    7     which is did we or did CoreLogic provide accurate or inaccurate

    8     information.

    9                THE COURT:    But first of all as of the filing of this

   10     motion, the plaintiff didn't know any of that it sounds like

   11     because that was all just provided, okay?           So you can't then

   12     say oh, what are we doing here.        They filed the motion because

   13     none of that had been provided.        Maybe had that been provided,

   14     we wouldn't be here on all of these issues, I don't know, and

   15     secondly --

   16                MR. KOPP:    No, Judge, he knew when he was denied the

   17     apartment, the copy of his credit report was provided.

   18                THE COURT:    Yes, but he doesn't know how -- he didn't

   19     know about OTIS I don't believe or that your client, that

   20     that's how they supposedly obtained it and now we have these

   21     issues that counsel's raised about well OTIS says that you

   22     can't rely on it.      I don't know if that's, you know, if that's

   23     true or not, but, umm, the, umm, you know, but the discovery --

   24     they're certainly entitled to discovery about what happened, at

   25     a minimum about what happened here and what policies and
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.707   Page 24 of 83
                                                                                        24


    1     procedures were in place that guided CoreLogic in whatever it

    2     did and I guess I --

    3                MR. KOPP:    Right.    For Mr. Cleary's case, I don't

    4     have a problem with that.        If we, we limit it to what did they

    5     do in this case with respect to obtaining information from

    6     OTIS, how did they get that information and applied it to

    7     Mr. Cleary, that's one thing, but they're asking for, you know,

    8     every vendor or every situation of how they, they process and

    9     what their algorithms are.       That's way overly broad.

   10                THE COURT:    Oh, I understand it could be, but it

   11     might not be, I don't know.       When you say algorithms, I assume

   12     somebody types in a name and hits enter and it goes OTIS and,

   13     you know, you type in the state and, I mean, I don't know.                I

   14     think that's one of the issues and the other issue is like

   15     counsel raises, you know, he doubts that there are any of

   16     these, umm, relationship contracts with courts or with, you

   17     know, offender systems and if that's the case, then there is no

   18     burden.   Then really the answer is no such documents exist.

   19                MR. KOPP:    So we provide an amended response like I

   20     said on Friday to that particular request, number 10.              He read

   21     the old request.     In the new request, we made it very clear

   22     that we objected because we believed it was harassing and undue

   23     burdensome, unduly burdensome.        We've produced a copy of the

   24     raw data received regarding plaintiff which identifies the

   25     source of information and the exact information reported in the
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.708    Page 25 of 83
                                                                                     25


    1     public record.     They take the record from OTIS which is what

    2     OTIS is reporting and they, that's what they identified and

    3     provided.    So to go beyond that, you don't -- there's no need

    4     to go beyond that and go into the mechanisms behind the scenes

    5     of what's going on with the -- how they, they apply the

    6     information when it's not disputed that they got the

    7     information from OTIS to make the report.

    8                 So, you know, Judge, again with the financial

    9     information, they're asking for every lawsuit that CoreLogic's

   10     ever been sued on.       I mean, there -- it's just, it's a fishing

   11     expedition frankly to go well beyond what is required in --

   12                 THE COURT:    But for instance, okay.         So, you know,

   13     I've just never seen briefing like this.          Frankly, I'm just

   14     really surprised to receive the defendant's briefs like this

   15     because for example the plaintiff cites a series of cases for

   16     the proposition that if other consumers have lodged similar

   17     complaints, that it could be relevant to the issue of

   18     willfulness and they cite Dalton which is a Fourth Circuit case

   19     and they cite a couple of other cases at least one of which was

   20     within the Sixth Circuit and defense's brief, you don't discuss

   21     any of those cases.      You don't say, you don't analyze any of

   22     the legal issues.     You just essentially say oh, well we're

   23     going to win on summary judgment so don't make us go through

   24     discovery.    Well, then file a summary judgment brief.             Maybe if

   25     I saw a summary judgment brief was on file and I read it or a
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.709   Page 26 of 83
                                                                                       26


    1     motion to dismiss was on file and I read it and I thought wow,

    2     this really looks meritorious and I really don't see the need

    3     for discovery to be able to answer these legal questions, maybe

    4     I'd enter an order, you know, denying you without prejudice

    5     until that's resolved, but none of that's on the record.                  Your

    6     entirely brief was essentially saying we're going to win

    7     summary judgment so don't make us, don't make us engage in

    8     discovery and that's just extremely inappropriate and I really

    9     am very surprised to see that from defense.

   10                MR. KOPP:    All right.    Well, fair enough.        Fair

   11     enough.   I do think that that's partly the position that we're

   12     taking I guess is that there are, there really is not a

   13     meritorious claim that probably has to get resolved on, on

   14     summary and, you know, this --

   15                THE COURT:    But you do summary after the --

   16                MR. KOPP:    I understand, but the level of discovery

   17     that they're asking for is so overly broad and unduly

   18     burdensome and that, you know, it's --

   19                THE COURT:    Well, I don't know if it is.          I agree it

   20     could be, but if it actually only involves a handful of

   21     documents or a couple hundred pages of documents or even a

   22     couple thousand pages of documents, then I would disagree and

   23     without some kind of affidavit saying we have, you know, 1,000

   24     of these contracts and they comprise, you know, X number of

   25     pages or, you know, some level of specificity about why it's
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.710   Page 27 of 83
                                                                                     27


    1     burdensome, I can't conclude that it's burdensome.             I mean, I

    2     agree it sounds like it, it might be, but counsel's proffered

    3     his belief that it actually is more likely that it's going to

    4     be very non-burdensome.      I don't know.      So I, I mean, I guess I

    5     don't know what I'm supposed to do with this.             I mean, I want

    6     it to be efficient and I want it to be tailored to what's, you

    7     know, really necessary, but I can't, I can't just not allow

    8     discovery because the defendant says we're going to win summary

    9     judgment and --

   10                MR. KOPP:    Fair enough.     So we have not had a meet

   11     and confer on the specific issues that they're addressing.

   12     They filed their motion to compel right away.             We tried to have

   13     this, these conversations with them to try to say well look,

   14     why are you asking for this or why are you not asking for, you

   15     know, or what our position is and the position is well, we're

   16     not, you know, we've already beat that horse is what I've

   17     heard.   So, you know, we're left with having to come before

   18     your Honor to try to, you know, resolve this without having

   19     properly went through the whole meet and confer process.

   20                THE COURT:    Well, that's why I arrange phone calls

   21     with you guys to try to avoid being here and we're still here

   22     and then I would have expected to see, you know, briefs that

   23     helped me to actually resolve the issues on the merits and I

   24     really, there's really nothing from the defense for me to do

   25     anything with and, you know, I don't want to just say well the
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.711   Page 28 of 83
                                                                                    28


    1     defense didn't give me anything so therefore it's just like the

    2     wild west and whatever they asked for, 100 present produce it

    3     if that's really not necessary, but there's -- I kind of don't

    4     have much of a choice on that other than, other than if you go

    5     through anything in particular and you can point to me and say

    6     well this one in particular is really, umm, excessive and

    7     here's why.    I don't know if you're prepared to do that on any

    8     of these.

    9                 MR. KOPP:    I'm not right now, your Honor, honestly,

   10     but, you know, I would be happy to sit down with the other side

   11     and go through them one by one as we have on some and produced

   12     certain policies.       Like he said, we produced identity theft

   13     procedures and dispute procedures that are what would happen if

   14     Mr. Cleary had decided to, you know, object to or, you know,

   15     question or dispute the identity report.

   16                 THE COURT:    Well Mr. Lyngklip said the issue from

   17     their perspective isn't a dispute procedure, it's the

   18     procedures that were involved in the preparation of the

   19     reports.

   20                 MR. KOPP:    Right and what I said before, your Honor,

   21     I think is the answer to that is that there is no dispute that

   22     CoreLogic got the information that was publicly reported by

   23     OTIS.   They've provided that to Mr. Cleary and it shows where

   24     the report or where the information came from.

   25                 THE COURT:    But how did they get that?        How did they
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.712   Page 29 of 83
                                                                                       29


    1     get it?    Was there a human being that, that, okay, but they're

    2     entitled to discovery on that so that they can be able to

    3     present it to the Court and say, umm, you know, the defense is

    4     relying, here's the defense's summary judgment motion where

    5     they say oh we got if from OTIS and they're entitled to

    6     discovery to show affirmatively there wasn't a human being that

    7     looked at it, there wasn't a human being a clicked on it, there

    8     wasn't a human being that read the disclaimer and they're

    9     entitled to, you know, the discovery necessary to prove those

   10     things.

   11                 MR. KOPP:    Right and so they have the corporate

   12     representative of CoreLogic's deposition scheduled for December

   13     18th.     They have the opportunity to ask those questions during

   14     that corporate representative's deposition.           They believe that

   15     that's important for their case.

   16                 THE COURT:   But they have a right to ask informed

   17     questions based on the documents that are supposedly what has

   18     guided CoreLogic's procedures and then see if what happened --

   19     what if what happened was different than the procedures?                  What

   20     if CoreLogic has a procedure that says whenever you're dealing

   21     with criminal matters, here's the procedures we must follow, we

   22     must have an actual eyes on the thing, we must compare the

   23     photograph in OTIS to the driver's license photo.             I mean, I

   24     don't know what it says and let's just assume that's the

   25     procedure and then CoreLogic and then they depose the guy in
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.713   Page 30 of 83
                                                                                    30


    1     the 30B6 and they say well no, we didn't follow that procedure.

    2     All right, well then that's how you, that's how you, you know,

    3     prove a case and it just seems like CoreLogic's frankly

    4     preventing them from being able to, you know, make their case

    5     to the best extent they can and I agree, when I read a lot of

    6     these, it did strike me as very broad, but I don't know

    7     unless -- I don't know exactly how broad it is until there's

    8     some kind of proffer that shows that it is that broad and that

    9     shows that it is that burdensome and that hasn't been shown.              I

   10     think you had, you know, agreed with that and so I would hate

   11     to make an order that requires just a tremendous amount of

   12     excess, you know, work and documents and trees being destroyed,

   13     but I haven't been shown that that's, that that's what's going

   14     to happen if I grant this motion.         So I don't know, unless you

   15     have anything else to add?

   16                MR. KOPP:    Umm, no, your Honor.

   17                THE COURT:    All right.

   18                MR. LYNGKLIP:     If I may?

   19                THE COURT:    Yes.

   20                MR. LYNGKLIP:     Mr. Butts was kind enough I was able

   21     to get those disclaimers, if I can approach?

   22                THE COURT:    Sure.

   23                MR. LYNGKLIP:     Thank you.      Got a copy for Mr. Kopp as

   24     well.

   25                THE COURT:    I've got to say I've used OTIS from time
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.714   Page 31 of 83
                                                                                    31


    1     to time and I've never seen it, but I don't doubt you, but --

    2     I'm not using it for any credit reporting I know.

    3                MR. LYNGKLIP:     No, but this is how everybody gets

    4     through this.     This is the general way.       There's a second

    5     exhibit underneath which is a little more explanation.

    6                THE COURT:    All right, so what am I looking at?

    7                MS. BOLOS:    The red box, your Honor.

    8                MR. LYNGKLIP:     The red box that's the disclaimer

    9     there which reads Department of Corrections of the Michigan,

   10     state of Michigan offer this information without any express or

   11     implied warranty as to its accuracy.          The information on the

   12     database may not actually reflect the most current location

   13     status, projected release date or other information regarding

   14     an offender.    Although every effort is made to maintain

   15     accurate records, no action should be taken as a result of

   16     information found herein without confirmation with the MDOC,

   17     the Michigan State Police through the use of the Internet

   18     Criminal History Access Tool ICHAT or review of the court file.

   19     The Michigan State Police ICHAT can be found and there's a web

   20     link and the reason that this is important is that last

   21     sentence which says or review of the court file, that is in

   22     conformity with FTC opinion letters concerning credit reporting

   23     and consumer reporting databases.        As I'm sure the Court knows,

   24     the docket sheet for this court and any other court in the

   25     state of Michigan and any other court in the country are
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.715   Page 32 of 83
                                                                                     32


    1     intended to be high-level reviews or summary information of

    2     what has happened in court.       Courts speak through their orders,

    3     not through their dockets and so the FTC has required before

    4     anybody can use a background check for purposes of employment,

    5     that they have to go into the court record and review the

    6     actual sentencing documents because so often the registry of

    7     actions or the docket sheets don't actually reflect what's

    8     going on and to the extent that OTIS is itself scraping data

    9     from the Michigan court system's docket sheet and not from the

   10     underlying records of conviction or the formal documents that

   11     identify the offender which would normally be the PSI, the

   12     presentencing investigative report.          They identify, they do

   13     every effort, make every effort at that point to really and

   14     truly identify people using fingerprint biometric matches.                The

   15     state of Michigan knows that this information is not

   16     potentially accurate and that identity thefts happen all the

   17     time.   It's in the deposition that Ms. Bolos took.            She asked

   18     about it, so there's another page there, but we don't need to

   19     belabor that.

   20                The other thing that I think I would point out is,

   21     umm, there has been much made of the fact that we have not met

   22     and conferred with this defendant.           We have gone Herculean

   23     lengths to apprise them of our position in relation to this

   24     discovery.    Ms. Bolos spent almost an entire billable day

   25     trading phone calls between Mr. Kopp and Mr. Attawa (phonetic)
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.716   Page 33 of 83
                                                                                    33


    1     and in their own e-mail back in October, Mr. Attawa scolded us

    2     for deciding to move to compel given quote "our substantial

    3     good faith at meet and confer efforts".          It's an exhibit to

    4     your Honor's, it's exhibit 33-3.

    5                We have reached out and the problem has not been at

    6     least from our side as we view it has not been that we've

    7     failed to act.     It is simply that we do not have counsel that

    8     has made a reasonable investigation into the documents and

    9     information available and the rejoinder comes back every time

   10     well we haven't met and conferred, we just have to get more.

   11     We're on a timeline here and the reality is I'm sitting down

   12     with a 30B6 deposition witness a week from today and -- not a

   13     week from today, on the 18th.

   14                MS. BOLOS:    Yes, a week from tomorrow.

   15                MR. LYNGKLIP:     A week from tomorrow and if your Honor

   16     was to devote his efforts and good offices of this Court to

   17     nothing about writing this opinion between now and then, I

   18     don't see any documents coming our way in time for that

   19     deposition, that positional deposition and I don't see any

   20     conceivable way that I get ready for that deposition.              We have

   21     an extension of discovery, but again, you know, allowing time

   22     for an opinion and a reasonable amount of time for production

   23     of documents, we have a very serious problem here and this is

   24     not for lack of our, our efforts at attempting to secure this

   25     voluntarily and to the extent that this defendant has
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.717   Page 34 of 83
                                                                                    34


    1     voluminous documents that your Honor wishes them to produce or

    2     produce some evidence of, we have never been short of the

    3     willingness to meet and confer.        I don't need documents, I

    4     don't need a million documents on my desk that are going to

    5     only make it more difficult for me to winnow through it and

    6     find what's at issue in my client's case.           We need to have

    7     either, you know, a fulsome production in time to do what we

    8     need to do or we need to just cut this off and move on with

    9     what we can get in the time that we have remaining and that is

   10     the concern that I have as, you know, somebody who's got to be

   11     getting on planes and going places to take depositions because

   12     this deposition, this is only the first, you know.             This is

   13     just very high level trying to find out what they have and what

   14     they've been keeping from us and who may actually know what we

   15     need to know and then I think the only other thing for your

   16     Honor to keep in mind is there's also a, at issue in this case

   17     in terms of relief a request for injunctive relief and so that

   18     was the subject of an early Rule 12 motion and --

   19                THE COURT:    Yes, you saw it.

   20                MR. LYNGKLIP:     Yeah, exactly and so there wasn't much

   21     by way of a legal principles that we can do, you know, extract

   22     from that, but we know that we're moving forward on and the

   23     test for injunction is going to be the test for any other

   24     injunction which is is this defendant doing what they're doing

   25     willfully and are they going to keep doing what they're doing
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.718   Page 35 of 83
                                                                                    35


    1     in the absence of a court order and so much of the documentary

    2     proof that we've asked for is directed not only at willfulness,

    3     but will also be directed or used, useful for determining

    4     whether or not we need to have an injunction to stop them from

    5     using inappropriate data sources like the OTIS database and

    6     that seems to be where that request for relief is actually

    7     heading right now is to ask them to, umm, to request that the

    8     Court enjoin them from ever using OTIS again unless they verify

    9     it with ICHAT as is directed by the terms of use.             So that's

   10     all we have on the motion.

   11                THE COURT:    All right.    So all of these ones that are

   12     objected to are in dispute?

   13                MR. LYNGKLIP:     We did receive a production and I

   14     think one of the things that's not in dispute is an

   15     organizational chart.      We do have that organizational chart.

   16     It does look like it's an appropriate organizational chart, RTP

   17     number four.    We received a dec sheet for an insurance policy

   18     and while I understand it's something, it is not what is

   19     required by either Rule 26(a)(1) or our request for production.

   20     We asked for the actual policy.        We're entitled to that and

   21     there's reams of case law that we can provide on dec sheets

   22     under Rule 26(a), it's just not appropriate.

   23                They have given us screen shots and I think that's

   24     number one actually?      Yeah, it's number one, one and two, they

   25     provided us screen shots from the consumer relations system.              I
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.719   Page 36 of 83
                                                                                    36


    1     don't know if it's complete, but certainly I take them at their

    2     word that it is now complete.        We will be asking about whether

    3     there are other screen shots available, but I think that that's

    4     fairly well resolved as of Friday.

    5                They have given us dispute manuals, four manuals,

    6     about 200 pages.     Unfortunately those are not actually at issue

    7     in this motion, that we did request those documents in our

    8     request for production.      I think it was number 34.         We chose

    9     not to move forward on that to move to compel.            We are looking,

   10     you know, our motion is directed at data acquisition, data

   11     vetting, matching of --

   12                THE COURT:    So do we need to go through -- I mean,

   13     because I don't want to write an opinion on this, I want to

   14     just give you a ruling and get you going with this 'cause we've

   15     already taken, there's already been too much time spent on this

   16     issue.    So let's just go through them that are in issue in the

   17     motion.

   18                MR. LYNGKLIP:     Sure.   All right, do you want to go

   19     item by item through what I've got in the motion or do you want

   20     me to look at the request for production?           The actual requests?

   21     I mean 'cause --

   22                THE COURT:    Let's just look through the request for

   23     production.

   24                MR. LYNGKLIP:     Okay.   All right.     Again, I think as

   25     to number one, I believe we have that.          I will take Mr. Kopp at
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.720    Page 37 of 83
                                                                                     37


    1     his representation if he wants to make one to the Court that we

    2     have all the documents that would conform to that.

    3                MR. KOPP:    I believe we've produced his file.

    4                THE COURT:    All right, one two should be the same.

    5                MR. LYNGKLIP:     Yep.

    6                THE COURT:    All right.

    7                MR. LYNGKLIP:     Identity theft manuals, I don't know

    8     that we have a complete complement of that.           I know that

    9     there's some reference to identity theft in the dispute

   10     manuals, but we do not have anything else relating to identity

   11     theft besides I think one manual out of four.

   12                THE COURT:    All right.    Well, three will need to be,

   13     I'll grant as to three.      I'm just going give you a ruling as to

   14     each and every one of these that's in dispute.             So three will

   15     be granted.    Four is already resolved it sounds like.

   16                MR. LYNGKLIP:     Correct, your Honor.         Financial

   17     documents, we have nothing.

   18                MR. KOPP:    Judge, and that's, again they're asking

   19     for tax returns, shareholder reports, well beyond the scope of

   20     anything that's relevant to any, anything --

   21                THE COURT:    Is CoreLogic part of a public company?

   22                MR. KOPP:    CoreLogic is, umm, I don't know if --

   23     CoreLogic Rental Property Solutions, LLC is a sub of CoreLogic

   24     parent.

   25                MR. LYNGKLIP:     And it is traded or at least it was to
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.721   Page 38 of 83
                                                                                    38


    1     the last time I looked on the EDGAR database.

    2                 THE COURT:   So what of the financial, umm, let's see.

    3     Are those documents filed with like an entity like the S.E.C.

    4     or something --

    5                 MR. KOPP:    A corporation deposit 10K annual, but, you

    6     know, why would -- annual income statements, annual balance

    7     sheets?     How is that relevant to any claim in this case?

    8                 THE COURT:   Well, it goes to the issue of punitive

    9     damages if they are, if they should -- if there should be an

   10     award.    I mean, sometimes these things are bifurcated, but if

   11     they are publicly available, I don't understand what the

   12     problem is.

   13                 MR. KOPP:    Well, I guess it works both ways.          I mean,

   14     if they're publicly available, then they can obtain it

   15     publicly.

   16                 THE COURT:   But are they publicly available or not?

   17                 MR. KOPP:    I think that CoreLogic, the parent files

   18     a 10K.    I'd have to confirm that for sure, but I believe they

   19     do.

   20                 MR. LYNGKLIP:    Your Honor, here's the difficulty.

   21     It's not just willfulness.       This is part of the Constitutional

   22     test for excessive punitive verdicts and so if we wind up with

   23     a punitive damage award, one of the ways that the reviewing

   24     court and by the way, the review at the Court of Appeals level

   25     is de novo, very unusual, but it is de novo in all respects
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.722   Page 39 of 83
                                                                                    39


    1     even after a remittitur.       The Gore v. BMW, State Farm v.

    2     Campbell all require that the courts take into consideration

    3     the net worth of the company and as part of its analysis of the

    4     reprehensibility and economic --

    5                THE COURT:    No, I know understand all of that.           It's

    6     just a question of do you need them to provide this to you or

    7     can you get it.

    8                MR. LYNGKLIP:     I need them to provide it because I

    9     don't think that the child corporation is filing its documents.

   10     They are reporting them up to their publicly-traded parent

   11     company, CoreLogic, but those may not be available and I have

   12     to fish through them.      They've got them.      They can produce them

   13     and whether they're publicly available, again if you want a

   14     supplemental brief on that, I know you don't, but if you do,

   15     I've got plenty every case law that says the fact that the

   16     documents may be publicly available does not relieve them of

   17     the burden of just going to their files and getting it for us

   18     and turning it over.      On the other hand if we don't get this,

   19     there's a Fourth Circuit case, the Doetry (phonetic) case where

   20     Aquin refused to produce its subsidiaries materials and we

   21     might be able to use the CoreLogic parent company documents as

   22     a measure of punitives.      I think that what will happen

   23     ultimately is if we don't get this, they're waiving any

   24     argument, any claims of Constitutional excessiveness as to

   25     punitive damages which is why I think it's, you know, to not
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18    PageID.723   Page 40 of 83
                                                                                     40


    1     have this in front of the Court is effectively embedding in our

    2     trial or whatever proceedings come later arguments about

    3     Constitutionality and waiver that I don't think we want to deal

    4     with.   I -- they have these documents.          They have to report

    5     them to their parent.       They've got to have them neatly

    6     organized and we need them.

    7                 THE COURT:    All right.     I'm going order them to be

    8     produced.    I think that if CoreLogic's parent company is

    9     publicly traded, I think that this has got to be, umm, very

   10     readily available and probably part of the disclosures anyway

   11     and even if it's not, it can be designated as pursuant to the

   12     protective order as, you know, as confidential and to only be

   13     used as part of this litigation.         So the Court will grant those

   14     to five as well.

   15                 MR. LYNGKLIP:       Number six, I believe that they've

   16     tendered those with their first batch of production, the

   17     subscriber agreements.      Have we got complete copies, Mr. Kopp?

   18                 MR. KOPP:    Yes.    Well, for the --

   19                 MR. LYNGKLIP:       Right, those were the two we get and

   20     that's all we asked for.         Six is not needed, it's resolved.

   21                 THE COURT:    All right.     Seven relates -- so seven

   22     relates to the --

   23                 MR. LYNGKLIP:       Same thing.

   24                 THE COURT:    -- specific entities in question here.

   25                 MR. LYNGKLIP:       Correct and we, we just didn't know if
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.724   Page 41 of 83
                                                                                    41


    1     there were other entities that might have received and I'm

    2     accepting Mr. Kopp's representation that there are no other

    3     companies that got it.

    4                THE COURT:    All right.    So seven's resolved as well?

    5                MR. LYNGKLIP:     Correct, your Honor.

    6                THE COURT:    All right.

    7                MR. LYNGKLIP:     The furnishers which is the material

    8     that you indicated.

    9                THE COURT:    All right.    Eight is granted.

   10                MR. LYNGKLIP:     Thank you.

   11                MR. KOPP:    And if there are none, then we'll let you

   12     know.

   13                THE COURT:    If there are none, I wish you would have

   14     said there are none, but --

   15                MR. KOPP:    We gave them the raw data that had

   16     received from the Michigan Department of Corrections.

   17                THE COURT:    But the raw data is not -- that does

   18     not -- it doesn't ask for produce the raw data, it asks for if

   19     there's contracts or agreements and the existence or absence of

   20     such an agreement could be relevant.          All right, so anyway

   21     eight is going to be required to be answered and if the answer

   22     is that no such documents exist, then that answer is fine, but

   23     it needs to be provided.       All right.

   24                MR. LYNGKLIP:     Nine was not at issue 'cause they

   25     answered that.
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.725   Page 42 of 83
                                                                                    42


    1                THE COURT:    Right.

    2                MR. LYNGKLIP:     This is the documents under which they

    3     have acquired public records information, we need that.

    4                MR. KOPP:    Again, your Honor, the breadth of that

    5     request is just significantly overbroad.

    6                THE COURT:    Why can't we limit it just to the states

    7     in question here?

    8                MR. LYNGKLIP:     I'm happy to do that, your Honor, for

    9     within the state of Michigan?

   10                THE COURT:    Didn't you also say Ohio?

   11                MR. LYNGKLIP:     And Ohio, yes, and actually there's

   12     actually another conviction from Winder, Georgia, so that would

   13     be Ohio, Georgia and Michigan.

   14                THE COURT:    All right.

   15                MR. KOPP:    I don't know if that one was reported.

   16                MS. BOLOS:    I don't believe there --

   17                MR. LYNGKLIP:     The Winder one?      Okay, yeah.

   18                THE COURT:    So Ohio and Michigan?

   19                MR. LYNGKLIP:     Yes, your Honor.

   20                THE COURT:    All right, fine.      That will resolve 10.

   21     11?   All right, that's going to be granted.

   22                MR. LYNGKLIP:     Great.   12.

   23                THE COURT:    And just for the record because this is,

   24     this transcript is going to be the Court's ruling in this

   25     matter, I'm just going to do a short order that says for the
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.726   Page 43 of 83
                                                                                    43


    1     reasons on the record.        Request number 11 says all documents

    2     that show when, where and from whom CoreLogic purchased,

    3     obtained or otherwise procured criminal public record

    4     information it reported about plaintiff.          I don't know how

    5     there's, could be any relevance objection to that.

    6                MR. KOPP:    We didn't object to that on the basis of

    7     relevance, your Honor, in the amended response.

    8                THE COURT:    It says defendants obtained the

    9     information relevant from the consumer reports in question.

   10                MR. KOPP:    No.     I'm saying our response in the

   11     amended responses that we provided did not object to on the

   12     basis of relevance.

   13                MR. LYNGKLIP:      So then he's talking about

   14     supplemental response they've provided of --

   15                MR. KOPP:    Yeah.

   16                THE COURT:    All right, but I don't have that, right?

   17                MR. LYNGKLIP:      Correct.

   18                MR. KOPP:    I know.     I served it on --

   19                THE COURT:    All right.      Well, so I'm just looking at

   20     the old one.    So anyway, to the extent there's any, maybe

   21     there's nothing else to produce, but 11 is granted.              If there's

   22     nothing else to produce, you don't have to, you know, you can

   23     just indicate that, but to the extent there's still more

   24     responsive documents, 11 is granted.

   25                MR. KOPP:    Okay.
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.727   Page 44 of 83
                                                                                    44


    1                THE COURT:    12.

    2                MR. LYNGKLIP:       That's the, umm, that's the, umm, the

    3     purchase price, the acquisition price of the data.

    4                THE COURT:    For what though?

    5                MR. LYNGKLIP: Of the public record data that they're

    6     obtaining.

    7                THE COURT:    For every single instance?

    8                MR. LYNGKLIP:       Well, this would be normally what we

    9     would see -- yes in every single instance, but normally we

   10     would see that most credit reporting agencies would only have

   11     agreements with one, two, or three public records vendors who

   12     would get information for them so there will be an overarching

   13     contract and would normally be only one or two of those

   14     contracts.    If there's more, I understand how that my become

   15     unduly burdensome, but my expectation when I requested this was

   16     there were only several at most and certainly if you want to

   17     limit it to Michigan, I'm happy to take that limitation.

   18                THE COURT:    All right.     Then I'll limit 12 to

   19     Michigan and Ohio.

   20                MR. LYNGKLIP:       Ohio, yeah.

   21                THE COURT:    All right.

   22                MR. LYNGKLIP:       13 is the data vendor acquisition

   23     vetting.

   24                THE COURT:    All right.     I'll grant 13.      Again, I

   25     think that goes right to the -- you know, that's probably just
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.728   Page 45 of 83
                                                                                    45


    1     a couple of documents, right?        I mean, I'm assuming it's not,

    2     umm, some massive manual or things like that, but they've got

    3     to have some kind of training materials or other similar-type

    4     materials for their staff as to how they evaluate data vendors,

    5     if at all.    All right.

    6                MR. LYNGKLIP:     And your Honor, we have a supplemental

    7     in their supplemental response, they've actually objected to

    8     that on the grounds of attorney/client privilege --

    9                MS. BOLOS:    No, no --

   10                MR. LYNGKLIP:     Oh, I'm sorry, that's 11?         I'm sorry,

   11     we went back.     I apologize, your Honor.

   12                THE COURT:    Well and just to be clear, I'm not

   13     requiring them to produce things that are legitimately

   14     attorney/client privilege material.          You'll have to do a

   15     privilege log for that.      I'm just really speaking to the issues

   16     that were raised in the motion --

   17                MR. LYNGKLIP:     Correct.

   18                THE COURT:    -- as to relevance, overbreadth, things

   19     like that.    All right.    14, all documents relating to your

   20     methods of obtaining public criminal, public record criminal

   21     data.   That is very specifically germane to the issues in this

   22     case so that will be granted.

   23                MR. LYNGKLIP:     This is the matching algorithms and

   24     procedures that would match Randy Reeds to Randy Cleary.

   25                MR. KOPP:    With respect to number 14 you're saying?
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.729   Page 46 of 83
                                                                                    46


    1                MR. LYNGKLIP:     I'm sorry.      I thought we were on 16?

    2                THE COURT:    15 now.

    3                MR. LYNGKLIP:     Oh, I'm sorry, 15.      Yes, these are

    4     part of what you -- 15 and 16 go together.           So 16 is actually

    5     the algorithms and there is a, umm, let me put it to you this

    6     way.   If were you to request a credit report or background

    7     check concerning anybody, you'd log into a web page and you'd

    8     key in the data that you want to match so if you wanted my

    9     consumer report, you'd say Ian Lyngklip.          You might be required

   10     to provide other identification information about me that would

   11     enable them to match a search with the records that they have

   12     on file.    So for purposes of, you know, the major credit

   13     reporting agencies, I'm very familiar with their matching.

   14     They have a minimum of you've got to provide a name and you've

   15     got to provide some other like a minimum of either a soesh or a

   16     date of birth to be able to track that back to them, right?               So

   17     the, this defendant would have to have similar matching

   18     protocols to say there's a minimum amount of information that

   19     you're required to get so what we want to see is not only the

   20     processes and how they actually track that internally once they

   21     have those search criteria, but also the minimum requirements.

   22                THE COURT:    But I guess my concern is you say any

   23     document concerning and so that is, I mean, I'm happy to order

   24     them to produce like if they have some kind of manual that

   25     describes this or some kind of, you know, overarching memo
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.730   Page 47 of 83
                                                                                    47


    1     that, umm, that contains the information you need, but the way

    2     it's phrased, it would be I think too broad to require any

    3     document concerning those matters.

    4                MR. LYNGKLIP:     I understand exactly what you're

    5     saying, your Honor, and to be clear about what we think that we

    6     would need from that and I will make sure that we get that

    7     corrected and don't tender that again, umm, we would normally

    8     see the documents that we're really looking for would be things

    9     like business analyst rules so that is how that this would be

   10     promulgated is that a company like CoreLogic would have a

   11     business analyst create plain language rules that they would

   12     then hand off to either a software engineer or a computer

   13     programmer and those people would then translate those rules.

   14     Those might also be in a manual so those would be the two

   15     things that we would actually be looking for.

   16                THE COURT:    Same for 16?

   17                MR. LYNGKLIP:     Those are -- yes.

   18                THE COURT:    All right.

   19                MR. LYNGKLIP:     Yeah, exactly.

   20                THE COURT:    Let me hear from the defense.          You

   21     understand what Mr. Lyngklip is looking for there?

   22                MR. KOPP:    I do, but I think that if there are

   23     documents that identify what that minimum identifying criteria

   24     is, name, date of birth that we use that, once we identify that

   25     in a document, then I think that sufficiently responds to the
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.731   Page 48 of 83
                                                                                    48


    1     request.    I'm not sure that they need additional documents or,

    2     you know --

    3                 THE COURT:   Well, but I want them to have like to the

    4     extent there is a high-level single document that describes

    5     what is CoreLogic's system for doing this whatever, you know,

    6     it does, whether that's in manual or a memo or, you know, some

    7     training material, I agree, I don't want your client to have to

    8     produce every single time any, you know, any of these things

    9     come up in a document or would have to search for them, but

   10     there's got to -- if there's some centralized kind of document,

   11     that's what they need to produce.        All right, 17?

   12                 MR. LYNGKLIP:    Yeah and these would be the training

   13     manuals that describe that, but I think that that's subsumed

   14     within what your Honor just ordered, so I think that is taken

   15     care of.

   16                 THE COURT:   All right.

   17                 MR. LYNGKLIP:    And I think 18 falls into that same

   18     category.

   19                 THE COURT:   All right and 17 and 18 will be granted

   20     to the extent I think it's, umm, plaintiff has proffered that

   21     he understands those will be subsumed within the answers to 15

   22     and 16 provided that CoreLogic answers them in the way that

   23     we've discussed.

   24                 MR. LYNGKLIP:    Yes, your Honor.

   25                 THE COURT:   All right.    19 then should be the same?
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.732   Page 49 of 83
                                                                                         49


    1                MR. LYNGKLIP:     Yes.

    2                THE COURT:    It says compliance with FCRA?

    3                MR. LYNGKLIP:     Yeah, umm, right and that will be the

    4     same which takes us to 20, instructions to people who are

    5     updating court records.      I'm not sure if -- these requests were

    6     tendered at a time when we were still thinking that these were

    7     court records.     I assume that we have a stipulation that these

    8     were not actually taken from the court now for from Mr. Kopp;

    9     is that correct?

   10                MR. KOPP:    That's correct.

   11                MR. LYNGKLIP:     So I think that we'll accept it.             We

   12     don't need that at this point.

   13                THE COURT:    Okay, so would that be then the same for,

   14     let's see, 20?

   15                MR. LYNGKLIP:     That's 20 is what I was actually

   16     requesting, your Honor.

   17                THE COURT:    Oh, I'm sorry.      Okay, then 20 you're

   18     okay, you don't need any ruling on.

   19                MR. LYNGKLIP:     Correct, your Honor.

   20                THE COURT:    21, I would grant 21 other than, you

   21     know, if it's attorney/client privileged or attorney work

   22     product, those would not need to be produced, but otherwise

   23     that certainly could have relevant information about what

   24     CoreLogic understood to be any kind of issues with the way that

   25     it reported criminal or public record matters and so therefore
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18    PageID.733   Page 50 of 83
                                                                                     50


    1     I think that's relevant.

    2                MR. LYNGKLIP:     Your Honor, to the extent that they

    3     are privileged materials, I assume that your Honor's directing

    4     them do that within a privilege log?

    5                THE COURT:    Yes, as I said, yep.

    6                MR. LYNGKLIP:     Umm, 22 is reports of, reports to

    7     their regulators and shareholders and corporate officers

    8     reflecting identity theft incidents within their data.

    9                MR. KOPP:    Again, your Honor, we would take the

   10     position again that that's overly broad and it may be that

   11     it's, you know, that for other identity theft situations, they

   12     may not have received the information specifically from the

   13     same source that was it received for Mr. Cleary so I think if,

   14     you know, if it was limited to information obtained through the

   15     same source that CoreLogic used to identify the criminal

   16     information that it was reported for Mr. Cleary, that would be

   17     appropriate.

   18                MR. LYNGKLIP:     If I may?       Your Honor, to my thinking,

   19     if the information is important enough to deliver to

   20     shareholders, owners and officers, it's important enough for

   21     the jury to hear so if they've made a decision internally that

   22     they're not making money because of, umm, because of identity

   23     theft or that it's impacting their ability to do business,

   24     that's notice to them that they've got a problem and whether

   25     it's delivered to shareholders or to officers or executives,
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.734   Page 51 of 83
                                                                                    51


    1     whoever it's delivered to, that is notice and that should be

    2     given to the jury.      So for instance if they've written a memo

    3     to the board of directors saying incidents of identity theft is

    4     is way up, we need to write a disclaimer and not actually

    5     guarantee the accuracy of our reports anymore.            By the way,

    6     that is actually in the subscriber agreements that they've

    7     provided which says that they do not guarantee the accuracy of

    8     their reports, but if that's a result of identity theft or or

    9     something like that, that would be a cue to jury that this

   10     company is selling data that they know is, is impaired and so I

   11     think that that is not outside the bounds of what's relevant

   12     and necessary to prove willfulness in this circumstance and I

   13     would hope that there wouldn't be that many of these memos

   14     where they are notifying shareholders, directors and officers,

   15     but if there are, that would again in and of itself be

   16     important information for the jury.

   17                THE COURT:    I guess my question is though about when

   18     you say known problems of identity theft or fraud, what

   19     happened here was so specific, right, in connection with a

   20     criminal action.

   21                MR. LYNGKLIP:     Actually it's not and that's really

   22     the point as Ms. Bolos could probably describe for you and I

   23     took the same deposition, you know, with the Haynes case four

   24     years ago.    Many of these data sources are riddled with the

   25     same kinds of information.       The problem of having an offender
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.735   Page 52 of 83
                                                                                    52


    1     not want to be habitualized or recidivized and assuming

    2     somebody else's identity is one of the most common problems

    3     that there is in the criminal justice system tracking down

    4     people which is why they're trying to move everybody onto

    5     fingerprints.     I mean, I think the city of Detroit only got

    6     fingerprinting maybe within the last five years and access to

    7     the NCIS database.      You know, the reality is that this is a

    8     major problem and to the extent that corporations have

    9     knowledge of and they're buying or acquiring data from

   10     publicly-available sources, it is up to them, incumbent upon

   11     them to make sure that that data source is reliable and if

   12     they've got memos suggesting that any variety of data sources

   13     like for instance department of corrections data from all over

   14     the country, you know, memo to all production managers, we're

   15     going to stop selling this data until we, you know, recognize,

   16     been able to vet this data.

   17                THE COURT:    As I said, I would agree to the extent it

   18     intersects in some way to the facts of this case where it

   19     involves a criminal case or an offender --

   20                MR. LYNGKLIP:     Okay.

   21                THE COURT:    -- I would agree, but I think that just

   22     in general to say you want them to produce all these documents

   23     related to known problems of identity theft is just, that to me

   24     is really broad and much broader than a criminal defendant

   25     usurping the name of somebody else.
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.736   Page 53 of 83
                                                                                    53


    1                MR. LYNGKLIP:     I'm happy to take that out of the

    2     discovery with the limitation your Honor just placed on it.

    3                THE COURT:    All right.      So it will be, the request

    4     will be granted subject to the reports and documents being

    5     related to, you know, the criminal context, all right?

    6                MR. LYNGKLIP:     That's --

    7                THE COURT:    Although just for the record I sit in

    8     Detroit one week every five and here probably 20, 15 criminal

    9     cases every day during that week and I've only maybe seen one

   10     or two where the person, where they don't know who the person

   11     is and the person's not given his own name, and but that's just

   12     an anecdote, but --

   13                MR. LYNGKLIP:     I would just so your Honor's

   14     experience doesn't necessarily translate over, again, they're

   15     dealing with U.S. marshals who have direct access to the

   16     federal NCIS database and have biometric matches available and

   17     fingerprinting readily available to them.           Having people come

   18     into the court and try to lie about who they are to the FBI is

   19     a different thing than trying to lie to the Canton police

   20     department or the Redford Police department which is what

   21     happened in many of the instances of these cases is, you know,

   22     these things are all being initiated out of district court

   23     where there's no vetting of any of this happening, so I totally

   24     understand that experience for your Honor and I would agree

   25     that would be par for the course in Federal Court, but in a
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.737   Page 54 of 83
                                                                                    54


    1     city like Detroit where they didn't have access to fingerprint

    2     matching technology until very recently, this was a huge

    3     problem and remains so throughout the country in many other

    4     resource areas.

    5                 THE COURT:   All right.

    6                 MR. LYNGKLIP:    Administrative complaints for

    7     violation of FCRA -- oh, I'm sorry, I think 23 is the same as

    8     for 22, your Honor, would need to be limited the same way.

    9                 THE COURT:   All right.    Again, limited to criminal

   10     cases and again that one specifically calls for legal

   11     memoranda, so again just highlight that I'm not requiring any

   12     privileged materials to be produced.

   13                 MR. LYNGKLIP:    Thank you.      Then 24's administrative

   14     complaints against CoreLogic.

   15                 THE COURT:   All right.    Those are all public record.

   16     Those can be produced.

   17                 MR. LYNGKLIP:    Thank you.      25 is instructions for

   18     compliance with EB which is the claim in this case.

   19                 THE COURT:   All right.    That will need to be

   20     produced.

   21                 MR. LYNGKLIP:    Cost benefit for preparation of

   22     consumer reports which is 26.

   23                 MR. KOPP:    Again, subject to privilege.

   24                 THE COURT:   All right, fine.       Subject to privilege

   25     that can be produced.       27 though, your annual budget for
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.738   Page 55 of 83
                                                                                    55


    1     litigation and settlement of cases involving of FCRA claims?

    2                MR. LYNGKLIP:     Yeah.

    3                THE COURT:    What is that?

    4                MR. LYNGKLIP:     Well, your Honor, I can tell you that

    5     one of -- the anticipated use at trial would be something along

    6     the lines of what you might have heard of as the Pinto let 'em

    7     burn memo.    So the question is does, you know, does this

    8     defendant make a decision that it's cheaper to defend these

    9     cases and to settle these cases out rather than to go to the

   10     expense or have to take a hit to their actual production of the

   11     product and correct the problem.        So that's the picture that we

   12     want to paint is that they could easily screen out this data

   13     and not sell the data that they they think is impaired, but

   14     maybe they've made a decision that hey if it only costs us a

   15     million dollars and we're making 25 million dollars on these

   16     materials, why should we change?        We'll just pay the lawsuits.

   17                THE COURT:    All right.    I don't need to hear from the

   18     defense on this and I'm not going allow 27.           I think that,

   19     number one, that goes -- there's no way to really divorce that

   20     from an attorney/client-privilege-type analysis because that's

   21     going to be a determination that's made along with the advice

   22     of the attorneys and it involves litigation and secondly, I

   23     have ordered the production of all the financial information.

   24     I think you can make, you know, a higher-level argument and

   25     maybe not quite as detailed as what you'd want to make, but
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.739   Page 56 of 83
                                                                                     56


    1     it's also I think, umm, that's all that would be re -- you

    2     know, that's all that's required is the plaintiff be able to

    3     show the financial resources of the defendant and that the

    4     defendant ostensibly could have allocated its resources

    5     differently rather than getting into the specifics of any kind

    6     of set asides for litigation or settlements, so I'll deny 27.

    7                MR. LYNGKLIP:     Understood, your Honor.        Employee

    8     records for people preparing reports for plaintiff.              I don't

    9     know that in fact there are actually any people.             You know,

   10     sometimes records checked work is actually person work and

   11     there are some companies that do this.          Personally I don't know

   12     whether there is actually a person or whether it's just an

   13     automated process.      If it's an automated process, there's

   14     nothing here to produce and I'd leave that to your Honor.

   15                MR. KOPP:    That's correct, your Honor.         It's

   16     automated.

   17                THE COURT:    All right.    Well, then you can just

   18     answer it that way.      All right.

   19                MR. LYNGKLIP:     Bulletins and manuals concerning

   20     accuracy to furnishers.      Again, this goes back down to the

   21     issue of whether or not they're taking adequate precautions to

   22     ensure that they've got accurate data in the system and whether

   23     there's an overall, I want to say an overall culture of

   24     compliance or whether or not they're just letting these people

   25     produce whatever they want to produce.
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.740   Page 57 of 83
                                                                                    57


    1                THE COURT:    All right.    Well, it does say it is

    2     related to the furnishers of credit information at issue in

    3     this case --

    4                MR. LYNGKLIP:     Correct, your Honor.

    5                THE COURT:    -- and so it's fairly narrow and so those

    6     would be with third parties?

    7                MR. LYNGKLIP:     Yes, people who are actually

    8     furnishers and have furnisher agreements.           To the extent that

    9     they're scraping the data from OTIS and taking the data rather

   10     than being given the data, that wouldn't apply to OTIS, but,

   11     you know, if they have other furnishers whose data they

   12     provided concerning Mr. Cleary, that would make an app -- umm,

   13     an appropriate acquisition.

   14                THE COURT:    All right.    Earlier the request had

   15     sought information going back I think three years for the most

   16     part, so that should be sufficient?

   17                MR. LYNGKLIP:     Yes, your Honor.

   18                THE COURT:    All right.    Then I'll limit it to three

   19     years for 29 because that was one of the objections is that it

   20     went back too far.      All right, 30, the, any document explaining

   21     the meaning of abbreviations, codes?

   22                MR. LYNGKLIP:     Yes, your Honor.      This is absolutely

   23     necessary.     Virtually all of the internal computer documents

   24     that they've got about how things are processed are coded.

   25     They're heavily coded.      They've got computer instructions in
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.741   Page 58 of 83
                                                                                    58


    1     them and we have no way of translating these and effectively

    2     what that means is that the doc means anything that a witness

    3     wants it to mean on the stand.        If there's a standardized

    4     format for interpreting coded records, we need to see that.

    5                THE COURT:    All right.    Counsel, I assume if you have

    6     that, great.    If you don't have that, then I guess you can

    7     either ask the 30B6 witness all of those codes or maybe have an

    8     interrogatory that just asks them to define them.

    9                MR. LYNGKLIP:     We actually have tendered that

   10     interrogatory and we're going to visit that interrogatory

   11     later.

   12                THE COURT:    All right.    So 30 will be -- but I may

   13     grant 30, but only if there's like a document.            I mean, they

   14     don't have to go through like finding, look through a million

   15     different documents to try to find --

   16                MR. LYNGKLIP:     They don't have to create it if this

   17     doesn't exist, your Honor.       If it already exists --

   18                THE COURT:    I know, but it they have one document,

   19     one needle in a haystack that happens to define one of the

   20     codes, they don't need it look for, so if you have like a

   21     definitions page.

   22                MR. LYNGKLIP:     And that's exactly what we would be

   23     hoping to find is that normally it a user manual there would be

   24     a definitions page for those or they might be find in a data

   25     dictionary or data schema.       Either one of those two things
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.742   Page 59 of 83
                                                                                    59


    1     would normally have to something like that.

    2                THE COURT:    All right.    As long as it's something

    3     like that like a single document, that's fine.            All right, 31?

    4                MR. LYNGKLIP:     Is the transcripts of the 30B6

    5     witnesses.

    6                THE COURT:    In other cases?

    7                MR. LYNGKLIP:     Yes, your Honor.      We have, we have

    8     found that these 30B6 witnesses tend to, I want to say we might

    9     argue that they conform their testimony to, to fit the case

   10     that they've got and they provide very fruitful, umm, very

   11     fruitful cross-examination.

   12                MR. KOPP:    And again just objecting on the basis of

   13     overly broad, your Honor.       I don't even know that there's a

   14     repository of 30B6 deposition transcripts available that we

   15     would be able to identify all the 30B6 depositions that have

   16     been taken by CoreLogic's representatives.

   17                MR. LYNGKLIP:     Your Honor, CoreLogic has been

   18     represented in, well, in virtually every case that I've had

   19     with them and everyone that I'm aware of throughout the country

   20     and previous, they were represented by an attorney by the name

   21     of Ron Raether (phonetic) previously, I don't know where he was

   22     before, but he's now been front and center.           They've been

   23     represented by the same counsel and the same national counsel

   24     for years and years and they have, you know, these records are

   25     in the hands of their attorneys and they should be able to turn
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.743   Page 60 of 83
                                                                                    60


    1     these over right away.      This should not be a very difficult

    2     process.

    3                MR. KOPP:    Again, even just the relevancy of it.

    4                THE COURT:    Yeah, I just, I've never seen a request

    5     like this where you ask for a witness' prior 30B6 depositions.

    6     We don't know what those depositions were on, what they were

    7     regarding, what kinds of, you know, cases and if anything has

    8     changed since now or then and, you know, you have a right to

    9     ask their 30B6 witness any questions you want about their, you

   10     know, the topics which you identify in the 30B6 notice and,

   11     umm, you know, so I think that would go too far in the type of

   12     information that you're asking.

   13                MR. LYNGKLIP:     Thank you, your Honor.

   14                THE COURT:    So 31 is denied.

   15                MR. LYNGKLIP:     Shareholder reports of past

   16     litigation.

   17                MR. KOPP:    Again, your Honor, we would just argue

   18     about the scope of that request.        I mean, I think it's, you

   19     know, doesn't really define type of litigation and where

   20     temporal boundaries.

   21                MR. LYNGKLIP:     And I would limit that to the past

   22     five years, your Honor, but I would say this, that ultimately

   23     the things, the kinds of things that CoreLogic reports up to

   24     its shareholders would be important for the jury to see that in

   25     light of and there are a lot of cases against CoreLogic, that
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.744   Page 61 of 83
                                                                                    61


    1     in light of that and the past history of litigation, that none

    2     of that past litigation to consumers ever makes it to the board

    3     of directors and the only things that they seem to take notice

    4     of are problems with their customers which is not the

    5     consumers, the customers are people they're supplying.

    6                THE COURT:    But I've already ordered them to produce

    7     and there have already been or document requests that speak to

    8     this issue like reports and disclosures to agencies and, so --

    9                MR. LYNGKLIP:     To the extent it's duplicative, I'll

   10     take what your Honor has already given me.

   11                THE COURT:    All right.

   12                MR. LYNGKLIP:     33 is the insurance policy.         Again, I

   13     think we're absolutely entitled to that, not just the dec page.

   14                MR. KOPP:    We already responded --

   15                THE COURT:    They say they don't have any.

   16                MR. LYNGKLIP:     Umm, well, apparently they have --

   17     they do have something 'cause they gave us this dec page on

   18     Friday.   Was it Friday?

   19                MS. BOLOS:    Yes.

   20                MR. LYNGKLIP:     Yeah, on Friday they gave us a dec

   21     page for a policy, so there's actually a policy.

   22                MR. KOPP:    My understanding is there's no insurance

   23     coverage that would be applicable based on the allegations in

   24     this complaint.     I think the dec page is of the general

   25     liability policy.
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.745   Page 62 of 83
                                                                                    62


    1                 THE COURT:   Well, I forget -- doesn't Rule 20, umm.

    2                 MR. LYNGKLIP:    26(a)(1).

    3                 THE COURT:   Yeah, 26(a)(1) disclosure requires the

    4     disclosure of insurance that might cover the claim and so if

    5     they're contending that it does not cover the claim, they

    6     wouldn't need to produce it.

    7                 MR. LYNGKLIP:    Well, I think that --

    8                 THE COURT:   But I --

    9                 MR. LYNGKLIP:    -- I understand exactly what you're

   10     saying, but if there's a policy within which this might cover

   11     it, there's plenty of case law dealing with the idea that

   12     defendants self-edit this in order to avoid disclosure to their

   13     insurance companies of a claim that would actually be covered.

   14     So, I mean, I can -- I mean, I've been in this Court dozens of

   15     times with defense saying we have self-retention, we're not

   16     tendering a claim, therefore there's nothing that covers it.

   17     They don't get to make that choice.          If, you know, if it's an

   18     auto no fault policy, I get it, I completely get it, but they

   19     have a general business policy that covers claims against

   20     product, umm, product liability or liability for violations of

   21     the FCRA.    The fact that they self-determined that this might

   22     not cover, that's not, that's not an appropriate response.

   23                 THE COURT:   So I'm just looking for the provision in

   24     Rule 26 that requires disclosure of insurance policies.

   25                 MR. LYNGKLIP:    I know it's been -- it's 26(a)(1) sub
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.746   Page 63 of 83
                                                                                    63


    1     4.

    2                THE COURT:    Yes, thank you.      Any insurance agreement

    3     under which an insurance business may be liable to satisfy all

    4     or part of a possible judgment in the action and the defense's

    5     response was defendant has no insurance coverage that would be

    6     applicable based on plaintiff's allegations so I, I mean, that

    7     doesn't actually track the language.          So I guess all I would do

    8     is just order, you know, Rule 26(a), the provision we were just

    9     discussing, (a)(1)(a)(4), it needs to be complied with and so

   10     to the extent that that insurance policy might make the

   11     insurance business liable to satisfy a judgment, it needs to be

   12     produced, the policy, but I mean, I can't say whether it does

   13     or doesn't without --

   14                MR. LYNGKLIP:     Without seeing the policy.

   15                THE COURT:    Without seeing it.       I don't even know if

   16     I could make that determination if I did see it.

   17                MR. LYNGKLIP:     Understood, your Honor.

   18                THE COURT:    What is the dec page that you've been

   19     provided show?

   20                MR. LYNGKLIP:     It shows that they have a general

   21     liability policy and a stop gap liability policy.             I don't know

   22     what that is, but, you know, I would take a dec, a

   23     certification from counsel that this is, there's no FCRA suit

   24     that has been or could be tendered under this policy.              I think

   25     that would be plenty good.
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.747   Page 64 of 83
                                                                                    64


    1                MR. KOPP:    I can get that.

    2                THE COURT:    All right, fine.       That resolves that.

    3     30.   34 is just, I mean, they have their own, umm, disclosure

    4     obligations and --

    5                MR. LYNGKLIP:     And that tracks also for 30 -- number

    6     35 -- oh, yeah, right, I'm sorry.         This is not actually a

    7     subject of the motion.      It's not at issue.

    8                THE COURT:    All right, great.

    9                MR. LYNGKLIP:     And that would probably be the same

   10     for number 35 or 34 and then --

   11                THE COURT:    And 36 I think.

   12                MR. LYNGKLIP:     Yeah and then 36 is any expert

   13     witnesses that they've retained them.          So, I mean, I understand

   14     that that's not at issue as well.

   15                THE COURT:    All right, great.       So that covers that

   16     entire motion.     Let's see.    The interrogatories, do we need

   17     separate argument on that or it seems like it's very similar.

   18     I had actually kind of intended to cover them all, both of

   19     those at the same time.

   20                MR. LYNGKLIP:     Umm, yeah.      I'm sorry, before we leave

   21     the production, there was one last thing that just came to

   22     light on Friday when we got the supplemental production.

   23                THE COURT:    All right.

   24                MR. LYNGKLIP:     We did specify the format for, for

   25     this production.     We did ask for where available native format
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.748   Page 65 of 83
                                                                                    65


    1     documents, PDFs that if they have them in PDFs, we want their

    2     original PDFs with all their metadata intact.             We received

    3     200-odd pages of manuals that had been printed and rescanned.

    4     That is not what we asked for and certainly does not conform to

    5     the requirements of the Rule.        We would ask that they reproduce

    6     those documents and that any production that they give us

    7     conform to the requested formats and, umm, that they not

    8     actually print them and rescan them.

    9                THE COURT:    From manuals?

   10                MR. LYNGKLIP:     Yes.

   11                THE COURT:    All right.    Counsel, do you know, do you

   12     have those available in some kind of native format?              I mean --

   13                MR. KOPP:    I don't know, your Honor.         I received them

   14     the way we produced them.

   15                MR. LYNGKLIP:     Your Honor, normally these manuals are

   16     maintained online on a website in a PDF format and it's as

   17     simple as actually copying those manuals from their PDF to

   18     that.   Now normally the practice has been for defendants to

   19     again as I say print them to a printer and rescan them so that

   20     there is no ability for anybody to get at the metadata that's

   21     actually buried in those documents.          That's why we asked for

   22     this.   The idea that if they've got documents, they have to

   23     have them in a native format.        They were prepared either using

   24     MS Word or a design program and they were printed to probably a

   25     PDF or an HTML page.      Those are there and available.          The
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.749   Page 66 of 83
                                                                                    66


    1     printed formats that they give us are absolutely or, yes,

    2     either they're effectively useless.

    3                 THE COURT:   Well, other than the substance that they

    4     contain.    Mine, unless you think they've been altered.

    5                 MR. LYNGKLIP:    Well, they've been altered to limit

    6     they're usefulness to me.       Specifically, they're not text

    7     searchable so it's just an image so it's like they've got the

    8     ability to look through this and key search through this and

    9     look for words and phrases and have this at their disposal and

   10     I got to rely on an OCR and I've got to reprocess all of these

   11     documents which is now you difficult because they've got a big

   12     confidential brand across the top all across the page that's

   13     going to limit our ability to do this and that's exactly what

   14     it's designed to do.

   15                 THE COURT:   All right.    If they have them in format,

   16     you know, I mean, that should be just as easy to produce,

   17     probably easier in some respects than photocopying them and

   18     Bates labeling them, they can produce them.           I just don't

   19     know what -- if they don't have it in that kind of format,

   20     then they don't, but if you do, then they should be produced

   21     that way.

   22                 MR. LYNGKLIP:    Thank you, your Honor.        So then as to

   23     the interrogatories, these, umm, some of these are going to

   24     track over, but, I mean, when we start at the front end of

   25     these things, we start with some contention interrogatories
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.750   Page 67 of 83
                                                                                    67


    1     that we need to have answered that we're entitled to have

    2     answered as a first instance like finding out whether they're

    3     going to concede that the reports are inaccurate and that

    4     they're inaccurate in relation to Mr., Mr. Cleary.             Having

    5     those objections is not helpful.        That's interrogatory number

    6     one.   Identifying products and services that they sell that's

    7     not covered in any of the production requests, that that is

    8     again something that's at risk for Mr. --

    9                THE COURT:    All right.    We're going to take a short

   10     break and I want you guys to talk about these interrogatories.

   11     I think you've got to be able to in light of the rulings that

   12     I've already made on the substance of the motion for production

   13     to be able to resolve, hopefully resolve most if not all of

   14     these in just a, you know, 10 minutes.          We've been going for an

   15     hour and 45 minutes anyway so just take a short break.               You can

   16     talk about some of these things and we'll come back on the

   17     record in like 10 minutes.

   18                MR. LYNGKLIP:     Can we say, umm, build in five minutes

   19     for me to use the --

   20                THE COURT:    Yes.   We'll come back at noon.

   21                MR. LYNGKLIP:     12 straight up?

   22                THE COURT:    All right, thank you.

   23                MR. LYNGKLIP:     Thank you.

   24                THE CLERK OF THE COURT:        All rise.   Court is briefly

   25     adjourned.
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.751   Page 68 of 83
                                                                                       68


    1                (Recess taken at 11:44 a.m.)

    2                (Reconvened at 12:03 p.m.)

    3                THE CLERK OF THE COURT:       Please rise.      Court is back

    4     in session.

    5                THE COURT:    All right.    How do we look?

    6                MR. LYNGKLIP:     Better than we looked when you went

    7     out that door.

    8                THE COURT:    Good.

    9                MR. LYNGKLIP:     So I'm going to give you the very,

   10     very short answer of this which is that there's only two

   11     interrogatories that remain in dispute.

   12                THE COURT:    Okay.

   13                MR. LYNGKLIP:     Which are interrogatories number six

   14     and 16.   I don't know if we need to make a record of, of the

   15     others, but I will say this, that plaintiff withdrew better

   16     than half of the ones that are at issue because we've been

   17     given documents that tracked what those are and Mr. Kopp has

   18     agreed to withdraw his objections to several of these and we're

   19     going to live with the answers and the only one that requires

   20     some additional attention is interrogatory number 18 which is

   21     as to authoritative treatises for experts.           We don't -- Mr.

   22     Kopp has indicated that he has not yet retained an expert and

   23     therefore there's no data to provide or information or answer.

   24     He will answer -- withdraw his objections and provide

   25     supplemental information when and if he gets an expert.               Fair
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.752   Page 69 of 83
                                                                                     69


    1     to say?

    2                MR. KOPP:    Fair.

    3                THE COURT:    Okay.

    4                MR. LYNGKLIP:     Do we want to go through each of these

    5     so you know what we're doing or?

    6                THE COURT:    No, I trust you to, you know, you'll

    7     memorialize your agreement between yourselves and I'm sure I'll

    8     hear from you if there's a problem.

    9                MR. LYNGKLIP:     We will -- Mr. Kopp, is it okay if we

   10     summarize that with a stip and order?

   11                MR. KOPP:    Sure.

   12                MR. LYNGKLIP:     So we have three attorneys who all

   13     took notes.    I think we can get that in front of you without

   14     too much trouble, so I appreciate the direction you gave us

   15     with the production requests and now we can move to the last

   16     thing which is the 26(a)(1) motion.

   17                MR. KOPP:    Well, do you want to address six and 16?

   18                MR. LYNGKLIP:     Oh, I'm sorry, I forgot.        Yes, we

   19     actually have something at issue here.          I was anxious to move

   20     forward.    So that's -- so number six is, umm --

   21                MR. KOPP:    All lawsuits that have been filed --

   22                MR. LYNGKLIP:     Yeah.   So number six is seeking the

   23     lawsuits that are limited to allegations where there's an

   24     issuance of a report and it's about another individual.               So

   25     effectively this is only lawsuits dealing with consumers who
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.753   Page 70 of 83
                                                                                    70


    1     claim that they've been misidentified as committing a crime.

    2     So, tracking to the specific facts of this case.             So that's

    3     what we're looking for is for information about, umm, those,

    4     those individuals where there's a case that's been filed and

    5     any settlement or judgment that's paid on that.

    6                THE COURT:    All right.    Let's hear from the defense

    7     on this one.

    8                MR. KOPP:    Sure, your Honor, and again six and 16 are

    9     kind of go hand in hand.       Six is the, they're asking us to

   10     identify the dispute or the lawsuits involved in a report

   11     containing data attributable to more than one person or about

   12     another person and 16 is any settlements or judgments paid in

   13     any lawsuits in which they were alleged that have improperly

   14     prepared a consumer report and again our objection is that this

   15     is or these are overly-broad both as to scope and as to time.

   16     They're not relevant to the issues that are alleged in the

   17     complaint and as to the settlements, many of the settlements

   18     are confidential.

   19                THE COURT:    Well, let's first just talk about the

   20     substance, not the settlement because I agree that that's a

   21     different issue, but in terms the request itself for cases, if

   22     there are other cases that where, where it involved facts

   23     similar to this with a criminal matter, why is that not

   24     relevant to see well that at least to know that the,

   25     potentially that the defendant was aware of this potential
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.754   Page 71 of 83
                                                                                    71


    1     issue and therefore on notice that, you know, maybe what it was

    2     doing wasn't sufficient.       If it's a criminal case where they

    3     used the similar type.

    4                MR. KOPP:    Right.

    5                THE COURT:    And I understand that's not the way

    6     the -- I don't see that's the way the interrogatory's worded.

    7     I think the interrogatory's worded much more broadly than that

    8     because it just says, it just talks about, umm, it just talks

    9     about an individual where there was, where you are alleged to

   10     have improperly issued a report containing data attributable to

   11     more than one person.      That's maybe or that is much broader

   12     than what Mr. Lyngklip, what I heard him offer a more narrow

   13     request related to where the consumer in question is confused

   14     with a different criminal defendant or offender.

   15                MR. LYNGKLIP:     Right.

   16                THE COURT:    Which would to me that would really bring

   17     into bear issues relevant to this particular case.

   18                MR. KOPP:    I'd have less of an issue with that,

   19     especially if it didn't contain the judgment or settlement as

   20     requested.

   21                THE COURT:    All right.    So, well, let's first talk

   22     about just the, so I will grant six with respect to, as to the

   23     first part with respect to cases where the subject of the

   24     report is complaining about being confused with a, you know, a

   25     criminal defendant and, you know, again I think that is
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.755   Page 72 of 83
                                                                                    72


    1     relevant here.

    2                MR. KOPP:    Within a time period, your Honor?

    3                THE COURT:    Yes, so go ahead.

    4                MR. LYNGKLIP:     Five years, your Honor?

    5                THE COURT:    Is that okay?

    6                MR. KOPP:    Sure.

    7                THE COURT:    Okay, all right.      Five years seems fine,

    8     and then so I think case, case name, number, venue, you know,

    9     et cetera is sufficient, but I would, umm, and if there is a

   10     judgment that is, you know, part of a public record, then I

   11     would agree that ought to be produced.          I will not order the

   12     production of any settlement amount though, umm, because I do

   13     think those are, umm, I guess I'm assuming it has like a

   14     confidentiality provision in it and, you know, if that's the

   15     case which I assume it would because I think every case I've

   16     settled with private parties has had one, then the defense

   17     could just indicate that, umm --

   18                MR. LYNGKLIP:     It's a confidential settlement.

   19                THE COURT:    A confidential settlement not to be

   20     produced, all right?      And so then 16- --

   21                MR. LYNGKLIP:     That should resolve that for us as

   22     well, your Honor.

   23                THE COURT:    Okay.   So that resolves that motion.

   24                MR. LYNGKLIP:     Great, which takes us to Rule 37 C.

   25     That's number two.
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.756   Page 73 of 83
                                                                                    73


    1                THE COURT:    All right.

    2                MR. LYNGKLIP:     Okay.

    3                THE COURT:    And given that you now have this

    4     extension of the dates, if they give you the names, does

    5     that -- is there anything else we need to argue about if I

    6     order them to just identify who it is we're talking about?

    7                MR. LYNGKLIP:     Your Honor, well, I'm -- I think --

    8                THE COURT:    I mean, if you have additional time to do

    9     whatever discovery you need and ask the right people the right

   10     questions, I mean --

   11                MR. LYNGKLIP:     So let me just say my short piece on

   12     Rule 37.    We filed those motions together because of the

   13     dilemma, the inherent dilemma that we have which is we don't

   14     know witnesses and we either need to exclude them under Rule 37

   15     or we need to have them in a chair and know who they're going

   16     to be and what they're going to testify to.           Inherently, I

   17     understand completely that the way that this system is designed

   18     to work and what we have given our oath to make sure works is

   19     that when we can, we want to get to the merits of the claims

   20     including the defenses and I'm good with that.

   21                What I would like to see out of this motion at this

   22     moment 'cause your Honor's given me pretty much everything that

   23     I need that would track to Rule 26(a)(1), I do need an updated

   24     disclosure from them so yes, I've got the identity of

   25     witnesses, Mr. Kopp has agreed to give me identity of witnesses
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.757   Page 74 of 83
                                                                                    74


    1     who know things.     That is not the same as getting a proper

    2     disclosure the witnesses which is them telling me which of

    3     those people in that broader subset of people who know stuff,

    4     which ones they plan to call and what they plan to have them

    5     say when they get on the stand.        I think that that's the

    6     important part and I will waive the request for the 37C

    7     exclusionary remedy at this time to the extent that I can get

    8     the description of who it is that they think they're going to

    9     produce and what they're going to talk about and get the

   10     descriptions.     I mean, I think we've got other documents and I

   11     think that the way that the case law reads on the document

   12     production is that if they turn it over to us, they can use it

   13     so to the extent that we're getting the documents via the

   14     request for production, that is not at issue.             So the only

   15     thing that would be at issue would be I would want to see a

   16     proper supplementation that describes the witnesses which takes

   17     us now to the last, the very last part of this which is the

   18     time necessary to do it and I know your Honor hasn't written

   19     this, this memorandum order yet.        I'm not sure what time frame

   20     we're going to get all this information in and, you know, we

   21     have been scrambling and working as hard as we can to get a

   22     date so that we can get a 30(b)(6) witness in the chair before

   23     the New Year's and we only have two months.           Given what the

   24     difficulties that we have had in scheduling before, umm, I am

   25     deeply concerned that I'm going to get a very large volume of
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.758   Page 75 of 83
                                                                                      75


    1     documents right before Christmas and then I'm going to be

    2     scrambling to try and get all of their witnesses into a seat

    3     in, you know, in a month and-a-half when everybody's

    4     effectively indisposed through the first week in January.                 So,

    5     umm, so the answer is yes, it's going to be ameliorated with

    6     time.   I'm just not sure the extent to which we can do things

    7     about that.

    8                THE COURT:    Can you agree on an amount of time for --

    9                MR. LYNGKLIP:     I think that we could agree on a

   10     further extension.      I just don't know if that's within the

   11     Court's, umm, within the Court's referral.           I think we may have

   12     asked for more time.      Did we ask for time?       We already did one

   13     extension to February 20th, but the only question is whether

   14     it's within the scope of the referral to you and whether you

   15     have the ability to do that, so I don't know that.

   16                THE COURT:    I'm on good terms with Judge Friedman, so

   17     I could always call him.

   18                MR. LYNGKLIP:     That would make you like everybody

   19     else who's ever met him, so --

   20                THE COURT:    My first job out of law school was

   21     clerking for Judge Friedman, so.

   22                MR. LYNGKLIP:     Did you work with Judge Levy?

   23                THE COURT:    I came right after Judge Levy.          Two after

   24     Barb McQuade, so I would assume -- I can call Judge Friedman's

   25     chambers after this hearing.       I would assume that you can get
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.759   Page 76 of 83
                                                                                     76


    1     any kind of reasonable extension you need in light of what's

    2     happened here today in terms of the orders for the, you know,

    3     that more documents are going to be produced and that you need,

    4     you know, with the holidays, Judge Friedman is pretty

    5     understanding.     So I would assume as long as you're not asking

    6     for the world in terms of time, that you'll be able to work

    7     that out.

    8                 MR. LYNGKLIP:    Okay.   Great.    Well, then we'll --

    9     what I'll do is we'll confer with Mr. Kopp after we've got the

   10     order in place and we will make a proposal and circle back with

   11     Mr. Butts and maybe have another status conference if that's,

   12     that works for you?

   13                 THE COURT:   All right, that's fine.

   14                 MR. LYNGKLIP:    Okay, great.     So I don't think there's

   15     anything else --

   16                 THE COURT:   And let me hear from the defense.           I'm

   17     assuming you're okay with that or just writing a supplemental?

   18                 MR. KOPP:    I am or we can just say, you know, 60 days

   19     or something that we think would be fine.           We'll talk about

   20     that.

   21                 MR. LYNGKLIP:    I just want to see what the production

   22     is going to look like and how long we're going to have to get

   23     before they have to give that to us because if it's a lot -- it

   24     may be a lot of work for them to get their arms around.

   25                 THE COURT:   I was going to ask that and I realize I
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.760   Page 77 of 83
                                                                                     77


    1     had failed to do that.      In terms of the documents that I have

    2     ordered to be produced today, is 30 days sufficient or is that,

    3     I mean, I know we are, we do have the holidays and I, you know,

    4     I'm not trying to jam anybody and frankly I don't think it's an

    5     issue.     I think Judge Friedman will give you as I said some

    6     additional, you know, reasonable period of time.             So I'm just

    7     looking for you to tell me, you know, is 30 days?             I don't want

    8     to push it out too far and, you know.

    9                 MR. KOPP:   I think so, your Honor, but I'd have to

   10     talk to my client to find out for sure whether or not they can

   11     do that.

   12                 MR. LYNGKLIP:    You know, I love 30 days.         I don't

   13     think that's enough time for them frankly just because I know

   14     what's going to happen at the holidays.          Their people if

   15     they're like every other corporation they're going to cut them

   16     loose early and everybody's going to be useless until after the

   17     New Year's and if they are able to get into the pipeline now

   18     and get like a week or two is good work out people to get this

   19     stuff, they'll still need more time after the New Year's and

   20     they would need at least another 14 days and I'm not the guy

   21     who's trying to drag my client's case out.           I want to get in

   22     front of the jury as quickly as possible, but I also realize

   23     that would make life unlivable for opposing counsel and their

   24     client and I don't want to do that.

   25                 MR. KOPP:   That's fair.
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.761   Page 78 of 83
                                                                                        78


    1                THE COURT:    All right.    Why don't we just say 45 days

    2     for the production and then that will also, you know, suggest

    3     to Judge Friedman's chambers why you need more time beyond just

    4     the February.     As I said, I don't think you'll have a problem

    5     with that.    If anything comes up, you'll let me know and so for

    6     all those three motions that we've addressed so far, what I'd

    7     like to have happen is you all to submit a stip and order.                I

    8     mean, it can be, you know, to the extent there are any

    9     objections to it, it's without prejudice to, you know, for any

   10     objections, but I'm not going to go through and memorialize

   11     everything that we've done.

   12                MR. LYNGKLIP:     We'll take care that.        We will take

   13     care of that and we'll just, umm, yeah, we'll take care of

   14     that.

   15                THE COURT:    And you can build in the schedule, too.

   16     You can say and proposed, you know, schedule.             You can put

   17     something in there that says that, you know, the magistrate

   18     judge agreed that more time would be required in light of the

   19     results of this hearing, you know, however you want to phrase

   20     it is fine.

   21                MR. LYNGKLIP:     Great.

   22                THE COURT:    And then we need to take -- I wanted to

   23     address to hopefully resolve this other motion that was just

   24     filed on either Thursday or Friday about the, umm, the

   25     confidentiality designations.
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.762    Page 79 of 83
                                                                                      79


    1                MR. LYNGKLIP:     Has that been referred yet?

    2                MS. BOLOS:    Yes, it has been referred.          It's not

    3     responded to.

    4                THE COURT:    Yes.

    5                MR. LYNGKLIP:     I hadn't responded.      I was out on

    6     Friday so I haven't had a chance to look at the motion yet,

    7     your Honor.

    8                THE COURT:    Yeah, but it's Monday.       No, I understand,

    9     but I read it and I don't want to have another hearing or phone

   10     calls.   I mean, can you -- I mean, there really wasn't anything

   11     to the motion other than apprising me that they didn't respond

   12     to your attempts to meet and confer which is, I want to just

   13     address that as an issue because I think we've shown today all

   14     these things, if you guys just would talk more and I'm not

   15     pointing the finger at anyone in particular.              I'm just saying

   16     and I tried to do that.      I mean, that's why I got you guys on

   17     the phone to avoid this and now we've spent two and-a-half

   18     hours here.     That motion you've got to be able to figure out, I

   19     mean, a reasonable, umm, if it's over-designated, that it needs

   20     to be withdrawn and to the extent it's really proprietary

   21     information, I don't even know what it is because the motion

   22     itself never really got past first base in terms of saying they

   23     didn't engage in the meet and confer process.             There wasn't any

   24     real discussion of the merits of it, so.

   25                MR. LYNGKLIP:     I, just and I'm not asking your Honor
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.763   Page 80 of 83
                                                                                      80


    1     to point fingers or to take any action against any attorney

    2     here.   I'm just saying we really, we had a tight deadline.               We

    3     stuck to our deadline and we are trying desperately to get

    4     these discovery issues resolved.        We are sending letters that

    5     are very detailed and we're making ourselves as available as we

    6     possibly can.     We are happy to take another crack at a meet and

    7     confer and waive the time limits of their objections if we can

    8     have a meaningful conversation with them.           We're happy to do

    9     that if you will instruct counsel to make themselves available.

   10                 THE COURT:   All right.    Anything --

   11                 MR. KOPP:    I'm available.

   12                 MR. LYNGKLIP:    Withdrawing the motion without

   13     prejudice if that's acceptable to your Honor.

   14                 THE COURT:   That's fine and or I can enter an order

   15     just denying it as moot and ordering a further meet and confer

   16     if you --

   17                 MR. LYNGKLIP:    However you want to do it.         I don't

   18     want to appear to be obdurate.        I'm not trying to be obdurate.

   19     I'm trying to get this moved along.

   20                 THE COURT:   No, I understand it should be and that's

   21     why I wanted to address it and because the, you know, there

   22     needs to be, umm, cooperation and when they write and, you

   23     know, and it's especially when the terms of the protective

   24     order say five business days, you at least need to send an

   25     e-mail back and say and I don't know, maybe you did.              I mean,
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.764   Page 81 of 83
                                                                                    81


    1     I'm not -- it hasn't been fully briefed and so I'm not making

    2     any rulings or anything, but you need to then at least e-mail

    3     back and say, you know, five days isn't enough because so and

    4     so's out of town or I just need more time or you can't just be

    5     radio silent and then leave the plaintiff to well, do they act,

    6     do they file a motion, do they not and then if they don't, then

    7     there's an argument that well they didn't pursue it quickly

    8     enough and so it's just, you know, that's why we have these

    9     deadlines in place.      So I'll just enter a very short order

   10     denying the motion without prejudice and ordering a, you know,

   11     a meet and confer and also, you know, indicating that I think

   12     this whole hearing really could have, there were a couple of

   13     issues that were of significance that needed to probably be

   14     flushed out and hear from the parties on and that are of

   15     substantive nature to the claims and defenses, but 90 percent

   16     of this could have been avoided, so anyway we'll get that order

   17     out on that one.     You guys get me the, umm, stip on the other

   18     motions that we resolved along with a proposed schedule and

   19     hopefully the next thing we see is more, you know, substantive

   20     on the merits, okay?

   21                MR. KOPP:    I'll do that.

   22                MR. LYNGKLIP:     Thank you, your Honor.

   23                THE COURT:    All right, thank you all.         Take care.

   24                MR. LYNGKLIP:     Appreciate your time.        You spent a lot

   25     of it with us.     I really do.
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.765   Page 82 of 83
                                                                                    82


    1                THE COURT:    All right, yep.      Take care.

    2                MR. LYNGKLIP:     Happy holiday.

    3                THE COURT:    All rise.    Court is in recess.

    4                (Hearing concluded at 12:21 p.m.)

    5                                 --      ---      --

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 2:17-cv-14158-BAF-DRG ECF No. 56 filed 12/17/18   PageID.766   Page 83 of 83
                                                                                    83


    1                              C E R T I F I C A T E

    2

    3

    4

    5

    6

    7                I, David B. Yarbrough, Official Court Reporter, do

    8     hereby certify that the foregoing pages comprise a true and

    9     accurate transcript of the digital voice recording of the

   10     proceedings had in this matter on Monday, December 10th, 2018.

   11

   12

   13

   14

   15     12/16/2018                     /s/ David B. Yarbrough

   16     Date                           David B. Yarbrough,
                                         (CSR, RPR, FCRR, RMR)
   17                                    231 W. Lafayette Blvd.
                                         Detroit, MI 48226
   18

   19

   20

   21

   22

   23

   24

   25
